Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the Northeast Carrier Acquisition Company, LLC, which is one
of seven agreements that are substantially identical in all material respects
other than the parties to the agreements. North American Portability Management,
LLC succeeded to the interests of Northeast Carrier Acquisition Company, LLC and
each of the other entities listed below. The following list identifies the other
parties to the six agreements that have been omitted pursuant to Instruction 2
to Item 601:
•    LNP, LLC (Midwest)
•    Southwest Region Portability Company, LLC
•    Western Region Telephone Number Portability, LLC
•    Southeast Number Portability Administration Company, LLC
•    Mid-Atlantic Carrier Acquisition Company, LLC
•    West Coast Portability Services, LLC
Exhibit 10.1.2
Amendment No. 62 (NE)

SOW:        þ No
     o Yes

(NUESTAR LOGO) [w71456w7145601.gif]
AMENDMENT TO
CONTRACTOR SERVICES AGREEMENT FOR
NUMBER PORTABILITY ADMINISTRATION CENTER / SERVICE
MANAGEMENT SYSTEM
CLARIFICATIONS ON QUALIFYING AS A USER
AND USE OF USER DATA
CONFIDENTIAL

Page 1



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:        þ No
     o Yes

Table of Contents

              1.  
PARTIES
    6      
 
        2.  
EFFECTIVE DATE; TERM; AND DEFINED TERMS
    6      
 
        2.1  
Effective Date and Term
    6      
 
        2.2  
Limited Termination
    6      
 
        2.3  
Defined Terms
    7      
 
        3.  
LIMITED REVIEW AND CAP
    7      
 
        4.  
SINGLE NUE PROCESS
    7      
 
        5.  
CONSIDERATION RECITAL
    8      
 
        6.  
CLARIFICATIONS WITH RESPECT TO MASTER AGREEMENT
    9      
 
        6.1  
No Service Level Requirements, Benchmarking Process or Gateway Evaluation
Process
    9      
 
        6.2  
Failure to Perform Material Obligations
    9      
 
        7.  
APPLICABLE DOCUMENTS
    9      
 
        8.  
IMPACTS ON MASTER AGREEMENT
    10      
 
        9.  
MODIFICATION OF AND AMENDMENT TO THE MASTER AGREEMENT
    10      
 
           
“4.2 NPAC/SMS Users and User Agreements
    10      
 
           
(a) Exclusive Provisions Regarding Users Generally
    10      
 
           
(b) Categorization of Applicants and Evaluation of New User Applications
    11      
 
           
(1) Categorization of Applicants
    11      
 
           
(2) Qualification as a User
    12      
 
           
(A) Qualification Generally
    12      
 
           
(B) Limited Referral to Customer
    12      
 
           
(C) Contractor’s and Contractor Affiliate’s Qualification as a User
    12      
 
           
(D) Consideration of Use of User Data; Permitted Uses
    13      
 
           
(i) Source and Basis of Permitted Use Determination
    13      
 
           
(ii) Permitted Use Defined
    14      
 
           
(iii) Definitions Applicable to the Determination of a Permitted Use
    14      
 
           
(iv) Data Derived, Translated, or Transformed from User Data or Merged with User
Data
    16      
 
           
(v) Clarifications to LSMS Restriction
    16      
 
           
(E) Continued Qualification as a User and Continued Permitted Uses of User Data
    17      
 
           
(c) New User Evaluator Process
    17      
 
           
(1) Overview of the NUE and the NUE Process
    17      
 
           
(2) Scope and Timing of NUE Reviews
    17      
 
           
(A) Permitted Use Review
    17  

CONFIDENTIAL

Page 2



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:        þ No
     o Yes

                 
(B) Data Provisioning Review
    18      
 
           
(C) Pricing Review
    20      
 
           
(D) Payment Review
    22      
 
           
(3) Findings Reports Defined
    23      
 
           
(A) Contents of Each Findings Report
    23      
 
           
(B) New User Findings Report
    23      
 
           
(C) Administrator User Service Findings Report
    23      
 
           
(D) Misuse Allegation Findings Report
    24      
 
           
(4) Limitations on NUE and NUE Process
    24      
 
           
(5) Selection of the NUE
    25      
 
           
(A) Initial NUE and First Successor NUE
    25      
 
           
(B) Successor NUE
    25      
 
           
(C) Qualifications of the NUE
    26      
 
           
(D) Engagement of the NUE
    26      
 
           
(E) NUE Start Date
    27      
 
           
(G) Unavailability of NUE
    27      
 
           
(6) Performance of NUE Process
    28      
 
           
(A) PTRS Applicants other than Contractor or Affiliates of Contractor
    28      
 
           
(i) Delivery of Information for Permitted Use Review
    28      
 
           
(ii) Permitted Use Review and New User Findings Report
    28      
 
           
(I) Time Periods
    28      
 
           
(II) Required Findings Statement and Explanation
    28      
 
           
(iii)Action Following Issuance of, or Failure to Timely Issue, New User Findings
Report
    29      
 
           
(B) Contractor User Services
    30      
 
           
(i) Delivery of Information for NUE Reviews of Existing User Services and New
User Services
    30      
 
           
(I) Upon Commencement of NUE Process
    30      
 
           
(II) Prior to Commercial Launch
    30      
 
           
(III)Annually or After Affiliation Event
    31      
 
           
(IV) Resubmissions of New User Applications
    31      
 
           
(ii) Specific NUE Reviews and Administrator User Service Findings Report
    32      
 
           
(I) Time Periods
    32      
 
           
(II) Required Findings Statement and Explanation
    32      
 
           
(aa) Cumulative Findings
    33      
 
           
(bb) Separate Findings
    33      
 
           
(cc) Required Explanation
    36      
 
           
(iii) Action Following Issuance of, or Failure to Timely Issue, an Administrator
User Service Findings Report
    37      
 
           
(I) New User Services
    37      
 
           
(II) Existing User Services and Acquired User Services
    38      
 
           
(C) Misuse Allegation
    39      
 
           
(i) Definition
    39      
 
           
(ii) Circumstance
    40  

CONFIDENTIAL

Page 3



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:        þ No
     o Yes

                 
(iii) Specific NUE Reviews and Misuse Allegation Findings Report
    40      
 
           
(I) Time Periods
    40      
 
           
(II) Required Findings Statement and Explanation
    41      
 
           
(aa) Cumulative Findings
    41      
 
           
(AA) PTRS and Service Provider Users
    41      
 
           
(BB) User Services of Contractor and Affiliates of Contractor
    41      
 
           
(bb) Separate Findings
    42      
 
           
(cc) Required Explanation
    45      
 
           
(iv) Action Following Issuance of Misuse Allegation Findings Report
    45      
 
           
(I) PTRS and Service Provider Misuse Allegation Findings Reports
    45      
 
           
(II) Contractor and Affiliates of Contractor Misuse Allegation Findings Reports
    46      
 
           
(7) Evidence of Satisfaction
    48      
 
           
(A) Permitted Use Requirement
    48      
 
           
(B) Data Provisioning Requirement
    48      
 
           
(i) Content Requirement
    48      
 
           
(ii) Access Requirement
    49      
 
           
(C) Pricing Requirement
    49      
 
           
(D) Payment Requirement
    50      
 
           
(E) Customer Interaction with New User Evaluator
    50      
 
           
(d) Appeal and Dispute Resolution Processes and Procedures
    51      
 
           
(1) Generally
    51      
 
           
(2) Appeals Regarding New User Findings Report
    51      
 
           
(A) Customer Evaluation
    51      
 
           
(i) Initiation of a Customer Evaluation
    51      
 
           
(ii) Conduct of a Customer Evaluation
    52      
 
           
(iii) Consequences of and Further Rights With Respect to the Customer’s New User
Findings Report
    52      
 
           
(I) Original Affirmative Permitted Use Finding in NUE’s New User Findings Report
    52      
 
           
(II) Original Negative Permitted Use Finding in NUE’s New User Findings Report
    53      
 
           
(III) Original Indeterminate Permitted Use Finding in NUE’s New User Findings
Report or Failure Timely to Issue a Findings Report
    54      
 
           
(IV) Effect if No Arbitration
    54      
 
           
(B) Arbitration
    54      
 
           
(3) Appeals Regarding an Administrator User Service Findings Report
    55      
 
           
(A) Customer Evaluation
    55      
 
           
(i) Initiation of a Customer Evaluation
    55      
 
           
(ii) Conduct of a Customer Evaluation
    56      
 
           
(iii) Consequences of and Further Rights With to the Customer’s Administrator
User Service Findings Report
    56      
 
           
(I) Original Affirmative Administrator User Service Finding in NUE’s
Administrator User Services Finding Report
    56      
 
           
(II) Original Negative Administrator User Service Finding in NUE’s Administrator
User Service Findings Report
    57  

CONFIDENTIAL

Page 4



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:        þ No
     o Yes

                 
(III) Original Indeterminate Administrator User Service Finding in NUE’s
Administrator User Service Findings Report or Failure to Timely Issue a Findings
Report
    58      
 
           
(IV) Effect if No Arbitration
    58      
 
           
(B) Arbitration
    58      
 
           
(4) Appeals Protests Regarding Misuse Allegation Findings Report
    59      
 
           
(A) PTRS and Service Provider Misuse Allegation Findings Reports
    59      
 
           
(i) Customer Evaluation
    59      
 
           
(I) Initiation of a Customer Evaluation
    59      
 
           
(II) Conduct of a Customer Evaluation
    60      
 
           
(III) Consequences of and Further Rights With Respect to the Customer’s Misuse
Allegation Findings Report
    60      
 
           
(aa) Original Affirmative Permitted Use Finding in NUE’s Misuse Allegation
Findings Report
    61      
 
           
(bb) Original Negative PTRS or Service Provider Permitted Use Finding in NUE’s
Misuse Allegation Findings Report
    61      
 
           
(cc) Original Indeterminate PTRS or Service Provider Permitted Use Finding in
NUE’s Misuse Allegation Findings Report or Failure Timely to Issue a Findings
Report
    62      
 
           
(IV) Effect if No Arbitration
    63      
 
           
(ii) Arbitration
    63      
 
           
(B) Contractor and Affiliates of Contractor Misuse Allegation Findings Report
    63      
 
           
(i) Customer Evaluation
    63      
 
           
(I) Initiation of a Customer Evaluation
    63      
 
           
(II) Conduct of a Customer Evaluation
    64      
 
           
(III) Consequences of and Further Rights With Respect to the Customer’s Misuse
Allegation Findings Report
    65      
 
           
(aa) Original Affirmative Administrator User Service Finding in NUE’s Misuse
Allegation Findings Report
    65      
 
           
(bb) Original Negative Administrator User Service Finding in NUE’s Misuse
Allegation Findings Report
    65      
 
           
(cc) Original Indeterminate Administrator User Service Finding in NUE’s Misuse
Allegation Findings Report or Failure to Timely Issue a Findings Report
    66      
 
           
(IV) Effect if No Arbitration
    67      
 
           
(ii) Arbitration
    67      
 
           
(e) Methods and Procedures
    67      
 
           
(1) NUE M&P
    67      
 
           
(2) New User Application M&P
    67      
 
           
(f) Customer’s Standard
    68      
 
           
(g) Use of Findings Reports
    68      
 
           
(h) New User Application
    68      
 
        10.  
ACKNOWLEDGMENT
    69      
 
        11.  
NOTICES
    69      
 
        12.  
MISCELLANEOUS
    70  

CONFIDENTIAL

Page 5



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

AMENDMENT NO. 62
UNDER CONTRACTOR SERVICES AGREEMENT
FOR NUMBER PORTABILITY ADMINISTRATION CENTER/SERVICE
MANAGEMENT SYSTEM
Clarifications on Qualifying as a User and Use of User Data
1.    PARTIES
This Amendment No. 62 (this “Amendment”) is entered into pursuant to Article 30
of, and upon execution shall be a part of, the Contractor Services Agreement for
Number Portability Administration Center/Service Management System, as amended
and in effect immediately prior to the Amendment Effective Date (such agreement
for this Service Area referred to individually as the “Master Agreement” and
collectively as the “Master Agreements”), by and between NeuStar, Inc., a
Delaware corporation (“Contractor”), and the North American Portability
Management LLC, a Delaware limited liability company (the “Customer”), as the
successor in interest to and on behalf of the Northeast Carrier Acquisition
Company, LLC (the “Subscribing Customer”).
2.    EFFECTIVE DATE; TERM; AND DEFINED TERMS
2.1   Effective Date and Term
This Amendment shall be effective as of the last date of execution below (the
“Amendment Effective Date”), conditioned upon execution of a separate Amendment
by Contractor and Customer, on behalf of all the limited liability companies
listed below for the separate United States Service Areas (the “Subscribing
Customers”) for and applicable with respect to each United States Service Area
and shall continue in full force and effect coterminous with the Master
Agreement, except as set forth in Section 2.2 below.

  •   Mid-Atlantic Carrier Acquisition Company, LLC     •   LNP, LLC (Midwest)  
  •   Northeast Carrier Acquisition Company, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Southwest Region Portability
Company, LLC     •   West Coast Portability Services, LLC     •   Western Region
Telephone Number Portability, LLC

2.2   Limited Termination
Either Party may terminate this Amendment by following the requirements set
forth in this Section 2.2. If the NUE Start Date has not yet occurred (in
accordance with new Section 4.2(c)(6)(E) of the Master Agreement, as amended by
this Amendment), either Party may provide written notice to the other no earlier
than ninety (90) Business Days after the Amendment Effective Date and no later
than one hundred (100) Business Days after the Amendment Effective Date of its
intent to terminate this Amendment. If after ten(10) Business
CONFIDENTIAL

Page 6



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

Days after receipt of such notice, the NUE Start Date has not commenced, then
the Party providing the notice may terminate this Amendment by providing the
other Party with written notice no later than ten (10) Business Days after the
expiration of the aforementioned ten-Business Day period. If the Party with the
right to terminate this Amendment fails to provide written notice of the
termination of this Amendment by the time period provided hereunder, then the
right to terminate hereunder shall be tolled for fifty (50) Business Days, after
which, if the NUE Start Date has not yet commenced, then this Amendment shall
terminate after the expiration of the aforementioned fifty (50) Business Day
period. If this Amendment is terminated as set forth in the preceding sentence,
the Parties agree and acknowledge that the agreements and acknowledgements set
forth in Section 5 of this Amendment shall nonetheless continue in full force
and effect and be applicable.
2.3   Defined Terms
Capitalized terms used herein without definition or which do not specifically
reference another agreement shall have the meanings as defined in the Master
Agreement.
3.    LIMITED REVIEW AND CAP
No later than ninety (90) calendar days prior to the expiration of each NUE Term
(as defined in Section 4.2(c)(5)(D)(ii) of the Master Agreement, as amended by
this Amendment), the Parties shall meet and complete an evaluation of the NUE
Process (as defined in Section 4.2(c) of the Master Agreement, as amended by
this Amendment) and review the performance of the NUE (as defined in
Section 4.2(b)(1) of the Master Agreement, as amended by this Amendment).
Contractor shall make available the NUE for participation in such an evaluation
and review. Notwithstanding anything herein to the contrary, Contractor’s cost
for making the NUE available to the Customer for any and all permitted purposes
set forth in this Article 3 and for purposes of any audit or inspection right
set forth in Section 4.2 of the Master Agreement, as amended by this Amendment,
shall not exceed in the aggregate thirty (30) billable man-hours in any one NUE
Term period (as defined in Section 4.2(c)(5)(D)(ii) of the Master Agreement, as
amended by this Amendment) with respect to all Subscribing Customers.
4.    SINGLE NUE PROCESS
Because the Parties intend for the NUE Process to be implemented by Contractor
in an efficient manner, and because the NUE Process required to be implemented
by Section 4.2 of the Master Agreement, as introduced by this Amendment, is
being provided to all the Subscribing Customers set forth in Section 2.1 above,
the NUE Process shall be implemented, to the fullest extent possible, and
without in any way implying that the Master Agreements are consolidated or
merged in any way, as a single NUE Process on behalf of all Subscribing
Customers, taking into consideration any differences that may exist in the
future in the requirements of the NUE Process as implemented in the various
Service Areas. For purposes of this Article 4, the Parties shall be guided by a
reasonableness standard.
CONFIDENTIAL

Page 7



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

5.    CONSIDERATION RECITAL
Customer and Contractor have disagreed on whether Contractor can be a User
pursuant to the Master Agreement, and if so, how and under what procedures and
processes Contractor can be a User (the “Dispute”). After extended good faith
discussions, deliberations and negotiations, Contractor and Customer have
determined that it is in their respective best interests to resolve the Dispute
by agreement, and, accordingly, in consideration of the compromise and
settlement of the Dispute under the terms and conditions set forth in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Contractor and Customer agree as
set forth in this Amendment.
The modifications and amendments made herein were negotiated together, and each
is made in consideration of all of the other terms and conditions herein. All
such modifications and amendments are interrelated and are dependent on each
other. No separate, additional or different consideration is contemplated with
respect to the modifications and amendments herein. Notwithstanding anything to
the contrary contained in this Amendment, the Parties expressly and explicitly
agree and acknowledge that the only consideration for the compromise and
settlement of the Dispute is the agreement of the Parties to the resolution of
the Dispute hereunder and the modifications and amendments to the Master
Agreement made herein and that no other consideration, express or implied, was
involved in such compromise and settlement of the Dispute.
Although, both Parties intend to and will adhere to this Amendment during all
times it is in effect and will not take a position contrary to this Amendment
during all such times it is in effect, both Parties expressly and explicitly
state that this Amendment is the result of the Parties’ of the Dispute, and if
terminated in any way, nothing contained in this Amendment is intended to
constitute, nor shall it be implied to constitute, an acceptance or
acknowledgment of, or acquiescence to, the contentions or positions of the other
Party regarding the Dispute. Further, if this Amendment is terminated in any
way, nothing contained in this Amendment is intended, nor shall it be implied to
constitute, any acknowledgment, acceptance or recognition with respect to any
alleged or actual activities or conduct of Contractor as a User pursuant to any
User Agreement in effect prior to the Amendment Effective Date, or to constitute
evidence of reliance by any of the Parties on the action or failure to act or
forbearance to take action with respect to Contractor as a User under any
NPAC/SMS User Agreement prior to the Amendment Effective Date. The Parties
expressly and explicitly do not, by entering into this Amendment, waive, release
or otherwise alter or modify their rights or remedies with respect to such
activities or conduct that occurred prior to the Amendment Effective Date or
thereafter, if this Amendment is not in effect or is no longer in effect, for
any reason, whether by expiration of its term, agreement of the Parties, or by
reason that it, or any portion of it, is held invalid or unenforceable, whether
retroactively or prospectively. Contractor expressly agrees and acknowledges
that it knowingly assumes the risks and consequences of proceeding with
activities and conduct as a User pursuant to any NPAC/SMS User Agreement,
whether such User Agreement was in existence prior to the Amendment Effective
Date or comes into existence after the Amendment Effective Date, and Contractor
further expressly agrees and acknowledges that such activities and conduct could
be
CONFIDENTIAL

Page 8



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

discontinued or terminated (in addition to termination as set forth in any User
Agreement itself) if this Amendment is not in effect or is no longer in effect,
whether by expiration of its term, agreement of the Parties, or by reason that
it, or any portion of it, is held invalid or unenforceable, whether
retroactively or prospectively, without implying in any way that any such
discontinuation or termination of any NPAC/SMS User Agreement is required or
possible merely because this Amendment is no longer in effect, and that
Contractor is not and has not relied on any representations or warranties of any
kind or nature regarding the validity or enforceability of this Amendment.
Further, the Parties expressly agree and acknowledge that nothing contained in
this Amendment is intended to limit, nor shall it be implied to constitute any
limitation on, either the obligations of the Contractor as a User under any User
Agreement in effect at any time or on the rights of the Customer under
Section 18.3 of any User Agreement or any other provision of a User Agreement
whereby Contractor is a User or on the rights of the Customer under the Master
Agreement.
6.    CLARIFICATIONS WITH RESPECT TO MASTER AGREEMENT
6.1   No Service Level Requirements, Benchmarking Process or Gateway Evaluation
Process
For the avoidance of doubt, nothing in this Amendment is subject to any Service
Level Requirements under Article 8 of and Exhibit G to the Master Agreement, to
any Benchmarking Process under Article 7 of the Master Agreement, or to the
Gateway Evaluation Process under Article 32 of the Master Agreement, and,
therefore, no separate Service Levels, GEP Elements or Benchmarking Process are
hereby established with respect to anything required or agreed to pursuant to
this Amendment.
6.2   Failure to Perform Material Obligations
Failure of Contractor to perform any of the material obligations set forth in
this Amendment shall be subject to the requirements under Section 16.5 of the
Master Agreement. For the avoidance of doubt, with respect solely to a breach by
Contractor acting as a User with respect to obligations or requirements set
forth in an NPAC/SMS User Agreement, including but not limited to compliance
with provisions setting forth permitted use of and restrictions on the use of
User Data under Section 7.6 of the NPAC/SMS User Agreement, whether or not such
permitted use or restrictions are clarified hereunder, a breach of such
obligations or requirements shall constitute a breach only under Section 10.1 of
the relevant NPAC/SMS User Agreement and shall give rise to remedies under and
with respect to such NPAC/SMS User Agreement, and not a failure to perform a
material obligation of the Master Agreement for purposes of determining whether
Contractor has committed a Default under Section 16.5 of the Master Agreement.
7.    APPLICABLE DOCUMENTS
The following internal documents are applicable to this Amendment:

     
None
  Functional Requirements Specifications
None
  Requirements Traceability Matrix
None
  System Design

CONFIDENTIAL

Page 9



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

     
None
  Detailed Design
None
  Integration Test Plan
None
  System Test Plan
None
  NPAC Software Development Process Plan
None
  User Documentation

8.    IMPACTS ON MASTER AGREEMENT
The Master Agreement is impacted by this Amendment as follows:

     
þ
  Master Agreement
None
  Exhibit B Functional Requirements Specification
None
  Exhibit C Interoperable Interface Specification
None
  Exhibit E Pricing Schedules
None
  Exhibit F Project Plan and Test Schedule
None
  Exhibit G Service Level Requirements
None
  Exhibit H Reporting and Monitoring Requirements
None
  Exhibit J User Agreement Form
None
  Exhibit K External Design
None
  Exhibit L Infrastructure/Hardware
None
  Exhibit M Software Escrow Agreement
None
  Exhibit O Intermodal Ported TN Identification Service Agreement
None
  Exhibit P LEAP Service Agreement
None
  Disaster Recovery
None
  Back Up Plans
None
  Gateway Evaluation Process (Article 32 of Master Agreement)

9.    MODIFICATION OF AND AMENDMENT TO THE MASTER AGREEMENT
The Master Agreement is hereby amended by deleting Section 4.2 in its entirety
and replacing it with the following as new Section 4.2:
“4.2 NPAC/SMS Users and User Agreements
(a) Exclusive Provisions Regarding Users Generally
Contractor shall provide Services with respect to a Service Area only upon
satisfaction of all of the following conditions:
     New User Application — Any individual, corporation, partnership,
association, or entity requesting Services from Contractor with respect to a
Service Area shall be required to complete an application for such Services with
respect to that Service Area (the “New User Application” ), the form of which is
an attachment to Exhibit J — NPAC/SMS User Agreement Form. Any individual,
corporation, partnership, association, or entity that completes a New User
Application shall be considered an “Applicant” for purposes of this Agreement.
Any such
CONFIDENTIAL

Page 10



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

individual, corporation, partnership, association or entity that is not already
a User with respect to the Service Area for which it desires to obtain Services
must complete a New User Application for that Service Area, even if it is either
an Applicant or a User in another United States Service Area. The New User
Application may be changed by the Parties pursuant to the process set forth in
Section 4.2(h) of this Agreement.
     Determination of Qualification — The Applicant has been affirmatively
determined to qualify as a User pursuant to this Section 4.2.
     Execution of a User Agreement — The Applicant has executed an NPAC/SMS User
Agreement with respect to a Service Area (referred to herein either as an
“NPAC/SMS User Agreement” or as a “User Agreement” ) that is in effect at all
times Services are provided and is in exactly the form attached to this
Agreement as Exhibit J — NPAC/SMS User Agreement Form.
Contractor shall not provide Services with respect to the Service Area to any
individual, corporation, partnership, association, or entity, even if such
individual, corporation, partnership, association, or entity qualifies as a
User, unless a User Agreement is executed and in effect at all such times
Services are provided. Contractor shall provide a monthly report to Customer of
the name and address of all Users on the last day of the preceding month, which
report shall set forth in a separate section all new Users since the last such
report. Contractor shall also provide a copy of this report to any requesting
User at no additional charge.
(b)   Categorization of Applicants and Evaluation of New User Applications
       (1) Categorization of Applicants
Based solely upon the New User Application, Contractor shall categorize each
Applicant for purposes of further consideration of the New User Application, as
set forth in a New User M&P (as that term is defined in Section 4.2(e)(1)) as
(A) a Service Provider, (B) a provider of telecommunications-related services
(“PTRS”), or (C) “other,” which for purposes of this Section 4.2 shall refer to
any Applicant that is not identified in the New User Application as either a
Service Provider or a PTRS. An Applicant may not be categorized as more than one
of (A), (B), or (C) above in any single New User Application, but may submit
separate New User Applications in order to qualify under more than one category.
If an Applicant is categorized as a Service Provider, Contractor shall process
the New User Application pursuant to a New User Application M&P, and Contractor
determine if the Applicant is a Service Provider and qualifies as a User
pursuant to Section 4.2(b)(2)(A) and Section 4.2(b)(2)(B) and using the
definitions set forth in Section 4.2(b)(2)(D). If the Applicant is categorized
as a PTRS, then Contractor shall refer the New User Application (and all
supporting documentation and substantiation required under the NUE Process M&P)
to the New User Evaluator (“NUE”) for further consideration of the New User
Application in accordance with the process and procedures set forth in
Section 4.2(c). If the Applicant is classified as “other,” then Contractor shall
contact the Applicant to determine whether “other” is the correct
CONFIDENTIAL

Page 11



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

categorization of the Applicant. If Contractor cannot determine that the
Applicant’s category is either a Service Provider or a PTRS, then Contractor
shall refer the New User Application (and all supporting documentation and
substantiation required under any New User Application M&P) to the Customer for
further consideration.
     (2) Qualification as a User
          (A)   Qualification Generally
The determination of whether any Applicant qualifies for Services as a User
shall be based upon a good-faith, reasonable interpretation of the information
provided by such Applicant pursuant to the New User Application and the
definition of “User” in this Agreement. Neither Contractor nor the NUE shall
have any obligation to investigate the accuracy of any information provided by
an Applicant in a New User Application, provided, however, that if Contractor’s
Project Executive knows that a User is not or ceases to qualify as a User under
this Agreement, such Project Executive shall notify Customer and shall take
appropriate action, including, without limitation and, if appropriate,
terminating such User’s User Agreement or making a Misuse Allegation pursuant to
Section 4.2(c)(6)(C) of this Agreement. Membership in Customer is not a
requirement or qualification to be a User.
          (B)   Limited Referral to Customer
Notwithstanding anything in this Agreement to the contrary, if Contractor is
unsure (1) whether an Applicant categorized on the New User Application as a
Service Provider falls within the definition of “Service Provider” under
Article 1 of this Agreement, or (2) if there is no NUE then acting, whether an
Applicant categorized on the New User Application as a PTRS, including
Contractor, falls within the definition of “User,” and more specifically, clause
(ii)(a) of the definition of “User” under Article 1 of this Agreement, then
Contractor shall refer such application to Customer for its decision on whether
the Applicant qualifies as a User before entering into a User Agreement with
such Applicant.
          (C)   Contractor’s and Contractor Affiliate’s Qualification as a User
Contractor and an Affiliate of Contractor may qualify as a User and enter into a
User Agreement as a PTRS only upon completion of a New User Application and only
with respect to each separate single service or product offered (i) that in any
way makes use of User Data, (ii) that is not considered a Service under this
Agreement, and (iii) for which Contractor is not compensated under Article 6 of
this Agreement (a “User Service”). Whether Contractor or an Affiliate of
Contractor qualifies as a User shall be determined pursuant to the process and
procedures set forth in this Section 4.2(b)(2) and documented in the NUE Process
M&P, and the determination shall be made with respect to every User Service and
not merely upon an Applicant’s initial request to receive Services with respect
to the Service Area. In addition, during all times Contractor or an Affiliate of
Contractor is a User with respect to any User Service, Contractor or an
Affiliate of Contractor shall submit a separate request to the NUE pursuant to
Section 4.2(c)(6)(B)(i) with respect to each additional User Service and in
connection with each User Service Material Modification for consideration and
determination pursuant to Section 4.2(b)(2)
CONFIDENTIAL

Page 12



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

prior to the time each such additional User Service or User Service Material
Modification may be commercially launched (the term “commercially launched”
shall have the meaning set forth in Section 4.2(c)(6)(B)(i)(II)). For purposes
of the foregoing sentence, a User Service Material Modification shall mean a
proposed modification to a User Service that in good faith is reasonably
considered to constitute, or to result in or to cause, a material change or
alternation (and not merely a minor, small, or insignificant change) in any of
the following: (a) the need to access any part of the NPAC/SMS for the purpose
of routing, rating, or billing calls, or performing network maintenance in
connection with providing telecommunications services, because the rating,
routing, or billing of calls or the performance of network maintenance is
impacted by porting or pooling (as such terms are defined below); or (b) the
intended use or actual use of User Data with respect to whether such use
constitutes “commercial exploitation” of User Data (as defined below),
including, but not limited to a change to the content of the User Data obtained
for and used in connection with the User Service, the method, manner, mode and
connectivity to the NPAC/SMS to obtain the User Data and the pricing for the
User Service; provided, however, that a change in branding of a User Service or
the bundling of a User Service with other services, including any other User
Service(s), shall not alone or by themselves be considered a User Service
Material Modification.
For purposes of the foregoing, the term Contractor’s Affiliate or an Affiliate
of Contractor shall mean an individual, corporation, partnership, association or
other entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the individual,
corporation, partnership, association or other entity specified. For purposes of
the foregoing sentence, “control” of an entity and its derivatives shall mean
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of the entity, whether through legal,
beneficial or equitable ownership, directly or indirectly, of the outstanding
voting capital stock (or other ownership interest, if not a corporation) of an
entity, by contract or otherwise. An Affiliate of the Contractor shall also
include any User that is neither the Contractor nor an Affiliate of the
Contractor but which becomes either the Contractor or an Affiliate of the
Contractor as a result of its acquisition by or association with the Contractor
or an Affiliate of the Contractor, and the event which results in the User
becoming either the Contractor or an Affiliate of the Contractor shall be
referred to as an “Affiliation Event”.
          (D)   Consideration of Use of User Data; Permitted Uses

  (i)   Source and Basis of Permitted Use Determination

In accordance with the definition of a User, User Data and Confidential
Information under Article 1 of this Agreement and the restrictions set forth in
Section 7.6 of the User Agreements, a User must treat all User Data of other
Users as Confidential Information of those other Users that provided such User
Data, and is restricted in its use of User Data. In addition to the other
restrictions on the use of User Data set forth in Section 7.6 of the User
Agreement, User Data shall not be used by any User other than for the purpose of
routing, rating, or billing calls or performing network maintenance in
connection with providing or facilitating the provision of telecommunications
services. Accordingly, all considerations of New User Applications shall
CONFIDENTIAL

Page 13



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

include a consideration to determine whether the need to access any part of the
NPAC/SMS and the intended use of User Data by the Applicant as specified in each
New User Application complies with the restrictions set forth in the User
Agreement and is, therefore, permitted under this Agreement and the User
Agreement, so that the Applicant is considered to qualify as a User; provided,
however, that for the purpose of determining whether the Applicant qualifies as
a User with respect to the New User Application, certain terms and provisions in
the User Agreement and this Agreement are specifically and explicitly clarified
in this Section 4.2(b)(2)(D).

  (ii)   Permitted Use Defined

All considerations of New User Applications and of Users upon a Misuse
Allegation shall require a determination whether Applicant has (a) a need to
access any part of the NPAC/SMS (e.g., obtain or supply User Data) (b) for the
purpose of routing, rating, or billing calls, or performing network maintenance
in connection with providing telecommunications services (c) because the rating,
routing, or billing of calls or the performance of network maintenance is
impacted by porting or pooling and (d) the intended use or actual use of User
Data by the Applicant or User does not constitute “commercial exploitation of
User Data (a “Permitted Use”). No Applicant shall be determined to qualify as a
User if the need to access any part of the NPAC/SMS and the intended use of User
Data, both as described in the Applicant’s New User Application, do not or
cannot be determined to be Permitted Uses.

  (iii)   Definitions Applicable to the Determination of a Permitted Use

For purposes of determining whether an Applicant or User’s alleged need to
access any part of the NPAC/SMS and intended use of User Data are Permitted
Uses, the following definitions shall apply:
                         (I) The term “calls” means the transmission of
information (video, pictures, audio [voice, music], messages, text, data, or
combinations of these) by use of a telephone number (NPA-NXX-XXXX), which may
include the transmission of signaling messages or the transmission of
provisioning data associated with information sessions, subscribers, and network
equipment and devices (e.g., discovery, parameter negotiation, establishment,
connection, maintenance, disconnection, presence, location, authentication,
billing, usage).
                         (II) The term “routing” calls means transporting calls.
For purposes of this Section 4.2, Internet addresses and naming protocols (URLs,
URIs, IP addresses, etc.) shall be considered call routing information so long
as associated with a telephone number.
                         (III) The term “rating” calls means determining the
applicable charge for calls.
                         (IV) The term “billing” calls means rendering a bill
for calls.
CONFIDENTIAL

Page 14



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

                         (V) The phrase “network maintenance in connection with
providing telecommunications services” means any activity or process undertaken
to ensure that operational, administrative, compliance, repair and other
functions of the User, including without limitation those concerning systems,
databases used for telecommunications purposes, or networks, can be performed in
an efficient, timely, or accurate manner.1
                         (VI) The phrase “impacted by porting or pooling” means
that an activity cannot be performed satisfactorily without the use of User
Data. For example, without the introduction of number portability or pooling,
the identity of the Service Provider serving a telephone number could be
determined reliably using just the publicly available information about that
telephone number’s NPA-NXX code. In a number portability or pooling environment,
however, the use of User Data from the NPAC is required to reliably identify the
Service Provider serving the telephone number. As an additional example, Service
Providers may use the AltSPID parameter to identify a reseller serving a
telephone number. While that activity was not possible before the introduction
of porting or pooling, the use of User Data from the NPAC is required to
accomplish the activity.
                         (VII) The phrase “for the purpose of” before the phrase
“routing, rating, or billing calls, or performing network maintenance in
connection with providing telecommunications services” does not require that an
Applicant or User perform the “routing,” “rating,” “billing” or “network
maintenance in connection with providing telecommunications services”; but in
that situation it does require that the intended use of User Data by the
Applicant or User must be for the purpose of facilitating “routing, rating, or
billing calls” by another, or for the purpose of facilitating the performance of
“network maintenance in connection with providing telecommunications services”
by another.
                         (VIII) The phrase “commercial exploitation of User
Data” means the use of User Data for the sole, exclusive or principal purpose
of, or having a material purpose of, marketing telecommunications services to
end users and consumers of telecommunications services or identifying those end
users and consumers of telecommunications services and obtaining or retaining
them as customers, provided, however, that access to the NPAC/SMS and use of
User Data shall not constitute “commercial exploitation of User Data” merely
because a
 

1   Network Maintenance is intended to be interpreted broadly, and includes, by
way of illustration and not limitation, the following:   •   Using the
activation broadcast to determine when systems (such as LIDB, CNAM, Voice
Mailbox, PSTN or other switching device, etc.) may be updated to reflect loss or
gain of a customer.   •   Using the User Data to determine current SP to verify
that a telephone number can be ported from a current SP before programming a
system to anticipate port-in of the number.   •   Using the User Data to
determine a TN’s current SP to determine whether to take a trouble report or to
comply a legal request.   •   Using the User Data to determine appropriate call
routing translations.   •   Using the User Data to administer a telephone number
assignment system.   •   Using the User Data to administer an inter-carrier
billing system.   •   Using the User Data to allow operator services system to
determine whether a call may be alternate billed (i.e., to identify serving
carrier to determine whether contract is in place).   •   Using the User Data to
administer databases used for network maintenance purposes.

CONFIDENTIAL

Page 15



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

charge or fee is associated with a service that uses or discloses User Data or
because an economic benefit is derived from the provision of such service. The
foregoing shall also apply in connection with the interpretation of the phrase
“commercially exploited” for purposes of Section 7.6(d) of the User Agreement
for all Users.

  (iv)   Data Derived, Translated, or Transformed from User Data or Merged with
User Data

For purposes of determining whether User Data is or will be used only for
Permitted Uses, and in applying and interpreting the restrictions in Section 7.6
of the User Agreement for that purpose, the following shall apply:
                         (I) A User may provide User Data without change
directly to another User (including, for example, under a service bureau
relationship) and may provide to another User data derived, translated, or
transformed from User Data or merged with data that is not User Data but which
contains and includes User Data, but only for the purpose of routing, rating, or
billing calls, or performing network maintenance in connection with providing
telecommunications services because the rating, routing, or billing of calls or
the performance of network maintenance is impacted by porting or pooling, and
the intended use of User Data by the User providing it to the other User and the
intended use by the recipient User does not constitute “commercial exploitation”
of User Data.
                         (II) A User may provide to a Third Party, that is not a
User, data derived, translated, or transformed from User Data or merged with
data that is User Data or is derived from User Data only if, after such
derivation, translation, transformation, or merger, no User Data is contained
in, disclosed, made available, transferred, or otherwise provided to the Third
Party.

  (v)   Clarifications to LSMS Restriction

For purposes of determining whether User Data is or will be used only for
Permitted Uses, and in applying and interpreting the restrictions in Section 7.6
of the User Agreement for that purpose, the restriction in Section 7.6(c) of the
User Agreement is clarified as set forth in this Section 4.2(b)(2)(D)(v). The
restriction in Section 7.6(c) of the User Agreement, concerning a User’s
providing User Data to a subtending LSMS, was intended to assure the spread of
NPAC charges across as many entities as possible, and to avoid a situation where
in offering to provide User Data to other carriers, a carrier thereby reduced
the quantity of carriers directly connected to the NPAC, and thus increased the
share of NPAC charges paid by each of the remaining directly connected carriers.
The issuance of In the Matter of Telephone Number Portability, Third Report &
Order, FCC 98-82, CC Docket No. 95-116 (Rel. May 12, 1998) (the “Cost Recovery
Order”), which requires the allocation of charges relative to each User’s share
of end-user telecommunications revenues, irrespective of whether a User is
directly connected to NPAC, renders obsolete the prohibition set forth in
Section 7.6(c).
CONFIDENTIAL

Page 16



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

  (E)   Continued Qualification as a User and Continued Permitted Uses of User
Data

A User must at all times it is receiving Services continue to qualify as a User
under the terms of this Agreement and the User Agreement. In the event of a
Misuse Allegation (as defined in Section 4.2(c)(6)(C)(i) below), the provisions
of Section 4.2(c)(6)(C) shall apply.
(c)   New User Evaluator Process
As required by Section 4.2(b)(1), for every Applicant categorized as a Service
Provider, Contractor shall determine if the Applicant qualifies as a User, and
Contractor will otherwise process the New User Application of each such
Applicant categorized as a Service Provider; however, for every Applicant
categorized as a PTRS, including Contractor and every Affiliate of Contractor,
and for every User for which the Contractor has received a Misuse Allegation (as
defined below in Section 4.2(c)(6)(C)(i)), Contractor shall cause the
performance by the NUE of the duties and functions set forth in this
Section 4.2(c) (collectively referred to as the “NUE Process”).
     (1) Overview of the NUE and the NUE Process
Pursuant to this Agreement and the NUE Process M&P and subject to the dispute
resolution rights set forth in Section 4.2(d) with respect to the specific NUE
Findings Reports defined below in this Section 4.2(c)(3), the NUE shall engage
in the NUE Process and, depending on how a matter is referred to it, the NUE
shall perform one or more of the following four separate reviews, each as
defined herein: a “Permitted Use Review,” a “Data Provisioning Review,” a
“Pricing Review,” and a “Payment Review” (each individually referred to as an
“NUE Review” and all collectively referred to as “NUE Reviews”). Depending on
how a matter is referred to it and which NUE Review is, or which combination of
the NUE Reviews are, accomplished, the NUE shall then render one of the
following three separate reports, each as defined herein: a “New User Findings
Report,” an “Administrator User Service Findings Report,” or a “Misuse
Allegation Findings Report” (each individually referred to as a “Findings
Report” and all collectively referred to as “Findings Reports”).
     (2) Scope and Timing of NUE Reviews
The following describes the requirements applicable to each of the NUE Reviews.
          (A)   Permitted Use Review
A “Permitted Use Review” shall consist solely of a review to determine if an
Applicant’s or User’s need to access any part of the NPAC/SMS and the intended
or actual use or uses of User Data constitute a Permitted Use in the following
circumstances (the “Permitted Use Requirement”):
(i) whether an Applicant categorized as a PTRS qualifies for Services as a User
based upon whether the need to access any part of the NPAC/SMS and the initial,
intended use or uses of User Data disclosed in the New
CONFIDENTIAL

Page 17



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

User Application of that Applicant constitutes or constitute a Permitted Use;
(ii) whether, prior to the commercial launch of each New User Service (as that
term is defined in Section 4.2(c)(6)(B)(i)(II) below) of the Contractor or an
Affiliate of the Contractor, the Contractor or the Contractor’s Affiliate
qualifies for Services as a User solely with respect to whether the need to
access any part of the NPAC/SMS and the intended use of User Data with respect
to that specific New User Service disclosed in Contractor’s or an Affiliate of
Contractor’s New User Application for that specific New User Service constitutes
a Permitted Use;
(iii) whether, immediately upon implementation of the NUE Process, the
Contractor or the Contractor’s Affiliate qualifies for Services as a User solely
with respect to whether the need to access any part of the NPAC/SMS and the
specific intended use or uses of User Data for with respect to each specific
Existing User Service (as that term is defined in Section 4.2(c)(6)(B)(i)(I)
below) disclosed in Contractor’s or an Affiliate’s of Contractor’s New User
Application for each Existing User Service constitutes a Permitted Use; and
(iv) whether a User with respect to which a Misuse Allegation has been received
continues to qualify for Services as User because its actual need to access any
part of the NPAC/SMS and the actual use of use or uses of User Data disclosed or
discovered as a result of the Misuse Allegation constitutes a Permitted Use.
The NUE shall only consider those New User Applications referred to it by the
Contractor, Current User Services Lists and Acquired User Services Lists
supplied by Contractor, and those Misuse Allegations referred to it by the
Contractor; it shall not solicit New User Applications or Misuse Allegations
itself, nor shall it receive New User Applications directly from any Applicants
or Misuse Allegations directly from Third Parties or Customer. The NUE also
shall not communicate its decisions or findings or otherwise provide notice to
any Applicant or otherwise communicate in any manner directly with an Applicant
that is not the Contractor, except for communications with the Contractor as the
Contractor under the Master Agreement. In performing the Permitted Use Review
the NUE shall not conduct any review or evaluation other than for the purposes
set forth in this Section 4.2(c)(2)(A) nor rely upon anything not specified in
Section 4.2(c)(7)(A) below; the NUE shall only issue the specific Findings
Report set forth in Section 4.2(c)(3) below with respect to the Permitted Use
Review conducted and the relevant Applicant or User.
          (B)   Data Provisioning Review
A “Data Provisioning Review” shall consist solely of a review of the Content
Requirement and the Access Requirement, each as defined below in the following
paragraphs to determine whether both have been satisfied with respect to each
User Service of the Contractor and each
CONFIDENTIAL

Page 18



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

User Service of each Affiliate of the Contractor in only the following
circumstances (referred to individually as a “Data Provisioning Requirement, or
collectively the “Data Provisioning Requirements”):
(i) prior to the commercial launch of each New User Service of the Contractor or
an Affiliate of the Contractor for each such New User Service;
(ii) immediately upon implementation of the NUE Process for each specific
Existing User Service of the Contractor or of an Affiliate of the Contractor;
(iii) annually, as required under Section 4.2(c)(6)(B)(i)(III) below, with
respect to all User Services of Contractor and Affiliates of Contractor; and
(iv) immediately upon a Misuse Allegation, if the Misuse Allegation expressly
alleges a violation of the any of the Data Provisioning Requirements.
For purposes of the Data Provisioning Review, the following definitions shall
solely apply to and govern each respective Data Provisioning Requirement:
Content Requirement — The content of User Data obtained for and used in
connection with the User Service, including but not limited to its form and
character, the fields included therein, and the manner in which it can be read
is exactly the same as is available to all other Users under the terms of the
User Agreement (the “Content Requirement”).
Access Requirement — The method, manner, mode, and connectivity to the NPAC/SMS
to obtain the User Data obtained for and used in connection with the User
Service are exactly the same as are available to all other Users under the terms
of the User Agreement below (the “Access Requirement”).
The NUE shall only consider those New User Applications referred to it by the
Contractor, Current User Services Lists and Acquired User Services Lists
supplied by Contractor, and those Misuse Allegations referred to it by the
Contractor; it shall not solicit New User Applications or Misuse Allegations
itself, nor shall it receive New User Applications directly from any Applicants
or Misuse Allegations directly from Third Parties. The NUE also shall not
communicate its decisions or findings or otherwise provide notice to any
Applicant or otherwise communicate in any manner directly with an Applicant. In
performing the Data Provisioning Review, the NUE shall not conduct any review or
evaluation other than for the purposes set forth in this Section 4.2(c)(2)(B)
nor rely upon anything not specified in Section 4.2(c)(7)(B) below; the NUE
shall only issue the specific Findings Report set forth in Section 4.2(c)(3)
below with respect to the relevant Data Provisioning Review conducted and the
relevant Applicant or User.
CONFIDENTIAL

Page 19



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

                (C)   Pricing Review
A “Pricing Review” shall consist solely of a review of each written agreement
between the Contractor or an Affiliate of Contractor and a customer for the
provision of a User Service of the Contractor or an Affiliate of Contractor
(such agreements, the “User Service Contracts”) to determine whether both the
Direct Test and the Indirect Test, as defined below in the following paragraphs,
have been satisfied with respect to each User Service of the Contractor and each
User Service of each Affiliate of the Contractor in only the following
circumstances (referred to individually as a “Pricing Requirement,” or
collectively as the “Pricing Requirements”):
(i) prior to the commercial launch of each New User Service of the Contractor or
an Affiliate of the Contractor for each such New User Service;
(ii) immediately upon implementation of the NUE Process for each specific
Existing User Service of the Contractor or of an Affiliate of the Contractor;
(iii) annually, as required under Section 4.2(c)(6)(B)(i)(III) below, for each
specific Existing User Service of the Contractor or of an Affiliate of the
Contractor, which specifically shall include all New User Services of Contractor
and Affiliates of Contractor which were evaluated by the NUE and for which the
New User Service was approved;
(iv) within forty five (45) Business Days after an Affiliation Event with
respect to an Acquired User Service (as defined in Section 4.2(c)(3)(C))and
(v) immediately upon a Misuse Allegation, if the Misuse Allegation expressly
alleges a violation of the any of the Pricing Requirements.
For purposes of the Pricing Review, the following definitions shall solely apply
to and govern each respective Pricing Requirement:
Direct Test —No pricing term or condition set forth in a User Services Contract
by and between Contractor as a User and its customer for the provision of a User
Service to that customer, and no extension of any economic benefit to that
customer set forth in the User Service Contract, is expressed in the User
Services Contract as directly related to either (a) the number of TN Porting
Events of such customer, or (b) the allocated share of Service Element Charges
under the Allocation Model for such customer as an Allocated Payor for Services,
or (c) any charges that have been or are assessed or assessable under a User
Agreement to or against such customer who is also a User under a User Agreement
(the “Direct Test”).
CONFIDENTIAL

Page 20



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

Indirect Test — No pricing term or condition and no economic benefit is provided
or extended to a User Services customer with respect to a User Service that is
not incorporated in a written User Service Contract for that User Service to
that customer, and no pricing term and condition and no economic benefit
provided or extended to a User Service customer is related to either (a) the
number of TN Porting Events of such customer, or (b) the allocated share of
Service Element Charges under the Allocation Model for such customer as an
Allocated Payor for Services, or (c) any charges that have been or are assessed
or assessable under a User Agreement to or against such customer who is also a
User under a User Agreement (the “Indirect Test”).
Notwithstanding anything herein to the contrary, and by way of clarification,
the following shall not in any way be interpreted alone to cause or otherwise
alone to result in a failure to satisfy the Pricing Requirement:

  •   the inclusion in a User Services Contract of commercial terms and
conditions, including pricing mechanisms such as the bundling of other products
or services offered by Contractor or Affiliates of Contractor which do not
include NPAC/SMS Services, access to the NPAC/SMS or User Data (whether or not a
User Service), or providing discounts associated with or related to User Service
transaction volumes, to a customer of a User Service;     •   the provision of a
User Service that inherently results in TN Porting Events (e.g., Service Order
Administration, Local Service Request, etc.), if the Pricing Requirement is
otherwise satisfied; or     •   activity that merely results in “consequential”
or “incidental” TN Porting Events, if the Pricing Requirement is otherwise
satisfied.

Notwithstanding anything in this Agreement to the contrary, and in addition to
the requirements set forth in Section 4.2(g), it is understood that the contents
of User Services Contracts may be confidential information with respect to
Contractor’s customer or a customer of an Affiliate of Contractor. Contractor
and Affiliates of Contractor shall use commercially reasonable efforts to cause
its User Service Contracts to include provisions allowing for the disclosure of
confidential information for the purposes of the NUE; provided, however, that
failure of Contractor or an Affiliate of Contractor to cause the inclusion of
such a provision in its User Service Contracts shall not constitute a breach of
a material obligation and shall not by itself be grounds to make any negative
finding of any kind. Furthermore, nothing in this Agreement shall be interpreted
to require the disclosure in any way of customer-identifiable information, price
points, service levels, or service level credits to Customer (or Subscribing
Customer) for any reason, including without limitation by way of a submission to
the Project Executive Committee under Section 4.2(c)(5)(G), for the purpose of a
Customer Evaluation under Section 4.2(d)(2)(A), or in any report required or
permitted to be issued hereunder; provided, however, that failure of the
customer of Contractor or an Affiliate of Contractor to provide consent under a
User Services Contract to disclose any confidential information under such a
User Services Contract for the
CONFIDENTIAL

Page 21



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

purpose of the NUE Process shall not constitute a breach of a material
obligation and shall not by itself be grounds to make any negative finding of
any kind.
The NUE shall only consider those New User Applications referred to it by the
Contractor, those Current User Services Lists and Acquired User Services Lists
supplied by Contractor , those Acquired User Services Lists supplied by
Contractor, and those Misuse Allegations referred to it by the Contractor; it
shall not solicit New User Applications or Misuse Allegations itself, nor shall
it receive New User Applications directly from any Applicants or Misuse
Allegations directly from Third Parties or Customer. The NUE also shall not
communicate its decisions or findings or otherwise provide notice to any
Applicant or otherwise communicate in any manner directly with an Applicant. In
performing the Pricing Review, the NUE shall not conduct any review or
evaluation other than for the purposes set forth in this Section 4.2(c)(2)(C)
nor rely upon anything not specified in Section 4.2(c)(7)(C) below; the NUE
shall only issue the specific Findings Report set forth in Section 4.2(c)(3)
below with respect to the relevant NUE Review conducted and the relevant
Applicant or User.
               (D)   Payment Review
The “Payment Review” shall consist solely of a review of each of the following
occurrences (each referred to individually as a “Payment Requirement” and
collectively the “Payment Requirements”) upon the implementation of the NUE
Process, annually as required under Section 4.2(c)(8), and immediately upon a
Misuse Allegation, if the Misuse Allegation expressly alleges a violation of the
any of the Payment Requirements:
Invoice Requirement — the issuance of NPAC/SMS invoices to Contractor and each
Affiliate of Contractor that is a User to confirm that those NPAC/SMS invoices
contain all applicable charges under the User Agreement (the “Invoice
Requirement”); and
Actual Payment Requirement — full and timely payment or accounting treatment by
Contractor and each Affiliate of Contractor that is a User of NPAC/SMS invoices
to confirm that all applicable charges under the User Agreement were either
timely paid or recognized (the “Actual Payment Requirement”).
The NUE shall only consider those New User Applications referred to it by the
Contractor, the Current User Services Lists and Acquired User Services Lists
supplied by Contractor, and those Misuse Allegations referred to it by the
Contractor; it shall not solicit New User Applications or Misuse Allegations
itself, nor shall it receive New User Applications directly from any Applicants
or Misuse Allegations directly from Third Parties or Customer. The NUE also
shall not communicate its decisions or findings or otherwise provide notice to
any Applicant or otherwise communicate in any manner directly with an Applicant.
In performing the Payment Review, the NUE shall not conduct any review or
evaluation other than for the purposes set forth in this Section 4.2(c)(2)(D)
nor rely upon anything not specified in Section 4.2(c)(7)(D) below; the NUE
shall only issue the specific Findings Report set forth in Section 4.2(c)(3)
below with respect to the relevant NUE Review conducted and the relevant
Applicant or User.
CONFIDENTIAL

Page 22



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

      (3) Findings Reports Defined

  (A)   Contents of Each Findings Report

The contents of each Findings Report, including each specific statement of
findings required to be made by the NUE with respect to each specific, relevant
NUE Review, is set forth below.

  (B)   New User Findings Report

A “New User Findings Report” shall be a report issued by the NUE following the
completion of a Permitted Use Review with respect to only the New User
Application of an Applicant that is categorized as a PTRS other than either the
Contractor or an Affiliate of the Contractor. As set forth in
Section 4.2(c)(6)(A) of this Agreement, a New User Findings Report shall include
both (i) either an Affirmative Permitted Use Finding, a Negative Permitted Use
Finding, or an Indeterminate Permitted Use Finding, and (ii) a summary of the
bases for foregoing. Section 4.2(c)(6)(A) also sets forth the contents, timing
and consequences of a New User Findings Report, including of each of an
Affirmative Permitted Use Finding, a Negative Permitted Use Finding, and an
Indeterminate Permitted Use Finding.

  (C)   Administrator User Service Findings Report

An “Administrator User Service Findings Report” shall be a report issued by the
NUE following the completion of a Permitted Use Review, a Provisioning Review, a
Pricing Review, or a Payment Review or of a combination of one or more of the
foregoing NUE Reviews, with respect to a User Service of the Contractor or an
Affiliate of the Contractor. As set forth in Section 4.2(c)(6)(B) of this
Agreement, an Administrator User Service Findings Report shall include all of
the following:
     (i) either an Affirmative Administrator User Service Finding, a Negative
Administrator User Service Finding, or an Indeterminate Administrator User
Service Finding;
     (ii) as applicable, based upon which of the NUE Reviews was conducted,
(aa) either an Affirmative Permitted Use Finding, a Negative Permitted Use
Finding, or an Indeterminate Permitted Use Finding, (bb) either an Affirmative
Data Provisioning Finding, a Negative Data Provisioning Finding, or an
Indeterminate Data Provisioning Finding, (cc) either an Affirmative Pricing
Finding, a Negative Pricing Finding, or an Indeterminate Pricing Finding,
(dd) either an Affirmative Payment Finding, a Negative Payment Finding, or an
Indeterminate Payment Finding, and
     (iii) a summary of the basis for each of the foregoing.
Section 4.2(c)(6)(B) also sets forth the contents, timing and consequences of an
Administrator User Service Findings Report, including of each of an Affirmative
Administrator User Service Finding, a Negative Administrator User Service
Finding, and an Indeterminate Administrator User Service Finding
CONFIDENTIAL

Page 23



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

and of each of the other findings with respect to the applicable and relevant
NUE Review conducted by the NUE.
Notwithstanding the foregoing, with respect to an Affiliation Event involving a
Third Party User, within thirty (30) Business Days after the Affiliation Event,
the Contractor shall provide to the NUE and the Customer a list of all Acquired
User Services offered by the Third Party User as of the Affiliation Event and a
description of all such Acquired User Services in a form that the User Services
would be described if offered by Contractor or an Affiliate of Contractor
(hereinafter such list shall be referred to as the “Acquired User Services List”
and the User Services on the Acquired User Services List shall be referred to as
“Acquired User Services”). Notwithstanding anything herein to the contrary, the
NUE shall not perform any NUE Review with respect to any Acquired User Services
before the Affiliation Event, but a Pricing Review of each Acquired User Service
shall be conducted within forty five (45) Business Days after the Affiliation
Event with respect to that Acquired User Service, and, and thereafter, each
Acquired User Service shall be treated as an Existing User Service of the
Contractor or an Affiliate of the Contractor and each Acquired User Service
shall be subject to a Misuse Allegation Review any time after the Affiliation
Event in accordance with Section 4.2(c)(6)(C)(iii).

  (D)   Misuse Allegation Findings Report

A “Misuse Allegation Findings Report” shall be a report issued by the NUE
following the receipt of a Misuse Allegation (as that term is defined in
Section 4.2(c)(6)(C)(i) below) with respect to a then-existing and named User.
As set forth in Section 4.2(c)(6)(C) of this Agreement, a Misuse Allegation
Findings Report shall include the following:
     (i) with respect to a then-existing and named User other than the
Contractor or an Affiliate of the Contractor, but including a Service Provider,
either an Affirmative Permitted Use Finding, Negative Permitted Use Finding, or
Indeterminate Permitted Use Finding,
     (ii) with respect to a User Service of the Contractor or an Affiliate of
the Contractor, those of the corresponding findings based upon which of the NUE
Reviews was conducted as a result of the applicable Misuse Allegation,
(aa) either an Affirmative Permitted Use Finding, a Negative Permitted Use
Finding, or an Indeterminate Permitted Use Finding, (bb) either an Affirmative
Data Provisioning Finding, a Negative Data Provisioning Finding, or an
Indeterminate Data Provisioning Finding, (cc) either an Affirmative Pricing
Finding, a Negative Pricing Finding, or an Indeterminate Pricing Finding, and
(dd) either an Affirmative Payment Finding, a Negative Payment Finding, or an
Indeterminate Payment Finding, and
     (iii) a summary of the bases for each of the foregoing.
Section 4.2(c)(6)(C) also sets forth the contents, timing and consequences of a
Misuse Allegation Findings Report, including of each of the findings with
respect to the applicable and relevant NUE Review conducted by the NUE.
      (4) Limitations on NUE and NUE Process
The NUE shall not in any way “approve” an Applicant’s New User Application or
otherwise admit or qualify the Applicant as a User, terminate an existing User’s
User Agreement, or
CONFIDENTIAL

Page 24



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

disallow or terminate any Contractor User Service. The sole purpose of the NUE
shall be to render the appropriate Findings Reports and to deliver such Findings
Reports in accordance with this Agreement and the NUE Process M&P to the
Contractor and the Customer.
      (5) Selection of the NUE

  (A)   Initial NUE and First Successor NUE

The Parties shall within two (2) Business Days after the last day of execution
of the amendment to this Agreement that first introduced this NUE Process,
jointly agree in writing on the initial NUE (the “Initial NUE”) and a first
successor to the Initial NUE (the “First Successor NUE”), subject the
requirements set forth in this Section 4.2(c)(6)(C). If Parties fail to agree
upon the designation of the Initial NUE and the First Successor NUE on or before
two (2) Business Days after the last day of execution of the amendment to this
Agreement that first introduced this NUE Process, then without further notice of
such failure and without any further consultation, the Customer alone shall
designate the Initial NUE and the First Successor NUE and such designations
shall become immediately effective, subject to the requirements of
Section 4.2(f). So long as the designations of the Initial NUE and the First
Successor NUE do not violate Section 4.2(c)(6)(C), there shall be no right of
Contractor to object to or to seek an appeal of such designations under this
Agreement, any dispute resolution process or otherwise.

  (B)   Successor NUE

Contractor and Customer shall attempt jointly to select a successor NUE (a
“Successor NUE”) if (i) an NUE (A) is unable or unwilling to act as the NUE,
(B) subsequently becomes unable or unwilling to continue as the NUE,
(C) provides notice to Contractor that it elects not to renew its engagement as
the NUE, or (D) is terminated under Section 4.2(c)(5)(D)(i) or Section
4.2(c)(5)(D)(iii) below, or (ii) either Contractor or Customer elects not to
renew the Initial NUE Term or any Renewal Term in accordance with
Section 4.2(c)(5)(D)(iii) below. The first Successor NUE after the Initial NUE
shall be the First Successor NUE identified in Section 4.2(c)(5)(A) above.
Upon a failure of Contractor and Customer to agree upon the selection of a
Successor NUE after the First Successor NUE within twenty (20) Business Days
following the event in the preceding sentence that occurred, either Party may
provide the other with written notice of such failure, and upon the delivery of
such notice, the Parties shall on or before ten (10) Business Days after receipt
of such written notice propose to the other a list of at least one (1), but not
more than three (3) candidates, to serve as a Successor NUE that meet the
qualifications set forth in Section 4.2(c)(5)(C) below. If the Parties cannot
subsequently agree upon the selection of the Successor NUE within twenty
(20) Business Days after receipt of such written notice, then the Customer alone
shall, within ten (10) Business Days after the expiration of the preceding
twenty (20) Business Day period, select, subject to the requirements of
Section 4.2(f), a Successor NUE that meets the qualifications set forth in
Section 4.2(c)(5)(C) below, and the Contractor shall be bound by that selection.
CONFIDENTIAL

Page 25



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

  (C)   Qualifications of the NUE

The NUE shall be an independent, neutral third party possessing qualifications
evidencing, unless otherwise agreed to by the Parties, relevant
telecommunications related services experience, including an understanding of
portability and emerging communications technologies (e.g., IP-based), and,
unless otherwise agreed to by the Parties, shall not be (a) a current or past
employee of Contractor or Customer, (b) a current or past representative of a
Member of the Customer, (c) a current or past employee of a Member to the
Customer, (d) a current or past agent of Contractor or Customer, or (e) an
employee, director, officer, advisor, or agent of a competitor of Contractor. By
way of clarification, this Section shall not be subject to a unilateral right to
make a determination, as set forth in Section 4.2(f) below.

  (D)   Engagement of the NUE

  (i)   Written Agreement

Contractor shall enter into a written engagement agreement with the NUE for the
provision of services to perform the NUE Process, which agreement shall clearly
state and provide the following: (1) Customer shall not be liable for any costs
or expenses incurred by the NUE or for any compensation or other payments of any
nature to the NUE (2) Customer shall make the final determination with respect
to all issues that this Section 4.2 specifically reserves to Customer for its
determination when Customer and the Contractor cannot agree; (3) certain
criteria, the failure of which shall require termination of the contract by the
Contractor (“Automatic Termination Criteria”) as set forth in
Section 4.2(c)(5)(D)(iii) below, unless waived by Customer; and (4) other
commercially reasonable terms for similar purposes. Except as specifically set
forth herein, Customer shall have neither privity with nor third party
beneficiary rights against the NUE.

  (ii)   Initial NUE Term and Renewal Terms

Contractor shall cause its written engagement agreement with the NUE to provide
for an initial two (2) year term (the “Initial NUE Term”), with subsequent
two-year renewal terms thereafter (the “Renewal Terms”). Collectively, the
Initial NUE Term and any Renewal Terms shall be referred to as the “NUE Term”.

  (iii)   Non Renewal Rights and Termination Rights

Either Contractor or Customer unilaterally may elect not to renew the engagement
of the then-serving NUE, for any reason or for no reason at all (the
“Non-Renewal”), upon written notice to the other Party and the NUE of such
Non-Renewal election only at the following times: (1) no later than one hundred
(100) Business Days prior to the expiration of the Initial NUE Term or (2) no
later than one hundred thirty-five (135) Business Days prior to the expiration
of any Renewal Term. In addition, Contractor shall cause its engagement
agreement with the NUE to provide for limited termination rights, exercisable by
notice from either Contractor or Customer or requiring automatic termination
(unless waived by Customer), to terminate the engagement of the NUE prior to the
expiration of the NUE Term upon ninety (90) Business Days prior written notice
and
CONFIDENTIAL

Page 26



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

opportunity to cure for the following reasons: (I) the NUE’s failure to meet or
to maintain the qualification requirements set forth in Section 4.2(c)(5)(D)(C)
above; (II) the NUE’s loss, restriction or suspension of a relevant professional
license, if any are held either by the NUE or those of its employees or agents
providing services under the NUE Process; (III) the NUE’s violation of an
applicable ethical or professional code of conduct; or (IV) the NUE’s failure to
perform its duties or its material obligations as set forth in Section 4.2(c)(6)
below, the terms of its engagement, or the NUE Process M&P.

  (E)   NUE Start Date

The NUE Process shall commence during each NUE Term when the NUE confirms in
writing to both Contractor and Customer that it is available to perform NUE
Reviews in accordance with the NUE Process for that Particular NUE Term (the
“NUE Start Date”). The first NUE Start Date shall be no later than ninety
(90) Business Days after the date on which the Amendment that introduced this
Section was last executed, subject to Section 2.2 of that same Amendment
determined solely by the NUE, in consultation with Contractor and Customer,
after the NUE (1) executes a written engagement agreement with Contractor
satisfying the requirements of Section 4.2(c)(5) above, (2) performs all
preparatory activities set forth in such engagement agreement for the NUE to be
able to perform its obligations thereunder, (3) the NUE Process M&P has been
prepared and issued; and (4) in consultation with Contractor and Customer,
provides both Contractor and Customer with written notice of its willingness and
ability to begin the performance of all its obligations with respect to the NUE
Process by the NUE Start Date.

  (G)   Unavailability of NUE

Prior to the NUE Start Date of the Initial NUE, Contractor shall continue
conducting all reviews of any New User Applications, initial, intended uses set
forth in New User Applications, and allegations of misuse in the same manner
that Contractor undertook all such reviews prior to the effective date of the
Amendment that introduced the NUE Process, without being subject to the NUE
Process, but in accordance with the definitions and clarifications set forth in
Section 4.2(b)(2). Customer reserves all rights with respect to any Contractor
determination as existed prior to the effective date of the Amendment that
introduced the NUE Process.
After the expiration or termination of an NUE Term, but before the Start Date of
the immediately following NUE Term and the commencement of NUE Reviews by a
Successor NUE, all required NUE Reviews and associated Findings Reports shall be
issued by a committee consisting of the Project Executives of both Contractor
and Customer (the “Project Executive Committee”), standing as a temporary
replacement for the NUE. In rendering these reports, the Project Executive
Committee shall comply with all applicable NUE Process requirements, including
those applicable to each NUE Review. The Project Executive Committee shall
decide all matters in conducting an NUE Review and rendering an associated
Findings Report by unanimous action, whereby Contractor’s Project Executive(s)
shall in the aggregate have one (1) vote, and Customer’s Project Executive(s)
shall in the aggregate have one vote. If the Project Executive Committee is
unable to take any action with respect to the NUE Process because of the failure
to obtain such unanimous action, then the Customer’s Project Executive(s) shall
make the relevant determination with respect to which the Customer and
Contractor Project Executives
CONFIDENTIAL

Page 27



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

could not agree, and Contractor shall be required to adhere to that
determination. In making any such determination upon the failure to agree within
the applicable time period set forth hereunder, Customer’s Project Executives
shall be bound by the requirements of Section 4.2(f) below.
      (6) Performance of NUE Process

  (A)   PTRS Applicants other than Contractor or Affiliates of Contractor

  (i)   Delivery of Information for Permitted Use Review

Upon receipt of a New User Application submitted by an Applicant other than
Contractor or an Affiliate of Contractor, describing itself as a PTRS,
Contractor shall, in accordance with the NUE Process M&P, within two
(2) Business Days cause the delivery of the New User Application to the NUE to
perform a Permitted Use Review and issue a Permitted Use Findings Report in
accordance with this Agreement and further processes and procedures set forth in
the NUE Process M&P. The Applicant shall at all times be free to request
assistance from Contractor with respect to completion or revision of its New
User Application.

  (ii)   Permitted Use Review and New User Findings Report

  (I)   Time Periods

In accordance with this Agreement and the NUE Process M&P, the NUE shall conduct
a Permitted Use Review with respect to an Applicant, other than Contractor or an
Affiliate of Contractor, identified on a New User Application as a PTRS of such
Applicant’s need to access any part of the NPAC/SMS and its initial, intended
use or uses of User Data, and the NUE shall, within ten (10) Business Days after
receipt by the NUE of the New User Application and all supporting documentation
and substantiation required under the NUE Process M&P, issue a New User Findings
Report; provided, however, that pursuant to the process and procedures set forth
in the NUE Process M&P with respect to requesting and obtaining additional
information, if the NUE requests that Contractor request and obtain additional
information from the Applicant that the NUE deems necessary to render the New
User Findings Report, this ten-day period shall be extended automatically only
once by an additional ten (10) Business Days from the date the NUE receives the
requested additional information. All such requests by the NUE to the Contractor
shall be in writing in order to extend this ten-Business Day period. The New
User Findings Report shall be issued by the NUE and delivered in writing, which
includes by electronic means, to Contractor and to Customer.

  (II)   Required Findings Statement and Explanation

The New User Findings Report shall contain both a “Findings Statement” and an
“Explanation of the Findings Statement.” The Findings Statement shall consist of
one of the following statements: (i) that the NUE has determined that by a
preponderance of the evidence the Applicant’s need to access any part of the
NPAC/SMS and its initial, intended use of User Data, as described by the
Applicant in its New User Application, constitutes a Permitted Use (an
“Affirmative Permitted Use Finding”); (ii) that the NUE has determined that by a
CONFIDENTIAL

Page 28



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

preponderance of the evidence the Applicant’s need to access any part of the
NPAC/SMS and its initial, intended use of User Data, as described by the
Applicant in its New User Application, DOES NOT constitute a Permitted Use (a
“Negative Permitted Use Finding”); or (iii) that the NUE is unable to determine
by a preponderance of the evidence whether the Applicant’s need to access any
part of the NPAC/SMS and its initial, intended use of User Data, as described by
the Applicant in its New User Application, constitutes or DOES NOT constitute a
Permitted Use (an “Indeterminate Permitted Use Finding”). The Explanation of the
Findings Statement shall consist of a summary of the bases for the relevant
Affirmative Permitted Use Finding, Negative Permitted Use Finding or
Indeterminate Permitted Use Finding made by the NUE, in sufficient detail
without parole or other evidence to explain the foregoing.

  (iii)   Action Following Issuance of, or Failure to Timely Issue, New User
Findings Report

Immediately upon receipt of a New User Findings Report that contains an
Affirmative Permitted Use Finding, the Contractor, in accordance with the NUE
Process M&P, shall proceed to process the New User Application of an Applicant
for further action to enable the Applicant to become a User and to complete the
required documentation and agreements, including execution of a User Agreement
for each Service Area covered by the Affirmative Permitted Use Finding, subject
only to the right of the Customer to initiate a Customer Evaluation pursuant to
Section 4.2(d)(2)(A) below.
Immediately upon the receipt of a New User Findings Report that contains a
Negative Permitted Use Finding, the Contractor, in accordance with the NUE
Process M&P, shall follow the rejection and notice procedures set forth in the
NUE Process M&P, and shall reject the New User Application of the Applicant.
At any time before issuance of a Customer New User Findings Report, an Applicant
may withdraw the New User Application, and the Customer shall discontinue
consideration of the New User Application, or the Applicant may resubmit a New
User Application, and Contractor shall immediately notify Customer of the
withdrawal or resubmission, and the New User Application then pending
consideration by the Customer shall be deemed to have been withdrawn by the
Applicant.
Nothing hereunder precludes an Applicant from resubmitting a New User
Application any number of times, and upon each resubmission, the resubmitted New
User Application shall be subject to review and consideration pursuant to this
Section 4.2 and the NUE Process M&P as if it were an initial New User
Application, and the preceding New User Application shall be deemed withdrawn,
if it has not already been withdrawn or acted upon. If an Applicant’s New User
Application is rejected based upon a New User Findings Report that contains a
Negative Permitted Use Finding, then the Applicant may protest the rejection
only pursuant to the process and procedures set forth in Section 4.2(d)(2), but
the New User Findings Report shall be binding on the Applicant until reversed
pursuant to the procedures set forth in Section 4.2(d)(2) below.
Upon issuance by the NUE of a New User Findings Report that contains an
Indeterminate Permitted Use Finding, or upon the failure of the NUE to issue a
New User Findings Report
CONFIDENTIAL

Page 29



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

within the required time, the Contractor, in accordance with the NUE Process M&P
shall follow the notice requirements set forth in the NUE Process M&P, shall
suspend further processing of the New User Application and shall within fifteen
(15) Business Days forward the New User Application, and all supporting
documentation and substantiation required under the NUE Process M&P, to the
Customer for consideration and issuance of Customer New User Findings Report
pursuant to Section 4.2(d)(2)(A) below. However, if Customer either fails to
invoke the procedures set forth in Section 4.2(d)(2)(A) within the prescribed
time period or fails to render a Customer New User Findings Report in accordance
with Section 4.2(d)(2)(A)(ii) within the prescribed time periods Customer, then
the Indeterminate Permitted Use Findings shall be treated as an Affirmative
Permitted Use Finding, and shall be binding on all the parties and final and
shall not be subject to further appeal or dispute.
Nonetheless, following issuance of an New User Findings Report that contains an
Indeterminate Permitted Use Finding, or upon the failure of the NUE to issue a
New User Findings Report within the required time, the Applicant cannot obtain
Services as a User, pending the process and procedure set forth in
Section 4.2(d)(2)(A) for issuance of a Customer New User Findings Report and
subject to the appeal rights set forth in Section 4.2(d)(2).

  (B)   Contractor User Services

  (i)   Delivery of Information for NUE Reviews of Existing User Services and
New User Services

  (I)   Upon Commencement of NUE Process

Within five (5) Business Days after commencement of the NUE Process by the
Initial NUE, in accordance with the NUE Process M&P, Contractor and all
Affiliates of Contractor shall deliver to the NUE a description of all current
User Services of the Contractor and all Affiliates of Contractor that have
already received a commercial launch (“Existing User Services”) by delivering to
the NUE a New User Application for each such Existing User Service, along with
copies of all User Services Contracts with respect to those Existing User
Services.

  (II)   Prior to Commercial Launch

Contractor and each Affiliate of Contractor shall deliver to the NUE a New User
Application for each User Service proposed to be offered by Contactor or each
Affiliate of Contractor prior to commercial launch (as defined in the following
sentence) of (a) a new User Service and (b) a material modification of a User
Service that had already been considered by the NUE and had received an
Affirmative Administrator User Service Findings Report, as defined below in
Section 4.2(c)(6)(B)(i) (collectively, the User Services referred to in clause
(a) and (b) above shall be referred to “New User Services” and separately as a
“New User Service”). For purposes of this Section, a material modification of a
User Service shall have the same meaning as set forth in Section 4.2(b)(2)(C).
For purposes of the NUE Reviews of a New User Service, “commercial launch” of a
New User Service shall mean the actual provision of the New User Service, or an
announcement of a clear and unambiguous intent to provide the New User Service,
in an immediately deployable and usable capability, or the offering of a New
User Service prior to an immediately deployable and useable capability, but as
part of a test or beta
CONFIDENTIAL

Page 30



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

offering (if such test or beta offering uses User Data); provided, however, that
a commercial launch shall not include the announcement of a possible or
potential New User Service that is not yet deployable, usable or being provided
to Third Parties in a test or beta mode (if such test or beta offering does not
use User Data).

  (III)   Annually or After Affiliation Event

Annually, within ten (10) Business Days before each anniversary of the date of
the NUE Start Date, Contractor shall deliver to the NUE a list of all current
Existing User Services offered by the Contractor or an Affiliate of the
Contractor, along with the associated New User Applications with respect to
those Existing User Services and along with copies of all current User Services
Contracts with respect to those Existing User Services. In addition, within
thirty (30) Business Days after an Affiliation Event, in accordance with the NUE
Process M&P, Contractor shall deliver to the NUE the Acquired User Services
List, along with a description of each Acquired New User Service by delivering
to the NUE a New User Application for each such Acquired New User Service, along
with copies of all User Services Contracts with customers with respect to those
Acquired User Services.

  (IV)   Resubmissions of New User Applications

Contractor and Affiliates of Contractor may, in their respective sole discretion
and expense, make multiple revisions to a New User Service, an Existing User
Service or an Acquired User Service and submit such revision to the NUE as a new
New User Application, either before or after the issuance by the NUE of an
Administrator User Service Findings Report with respect to a previous New User
Application, so that Contractor or an Affiliate of Contractor can attempt to
conform such New User Service to the applicable requirements. Notwithstanding
the foregoing sentence, the submission of a New User Application with respect to
a revised New User Service, that is already included in a New User Application
for a pending NUE Review but for which an Administrator User Service Findings
Report has not yet been issued shall be treated as constituting a withdrawal of
the pending New User Application, and the consideration of the most recent New
User Application with respect to the revised New User Service shall commence
under the time periods and process for consideration of a New User Application
for a New User Service as if the withdrawn New User Application had not been
submitted.
The resubmission of a New User Application, with respect to a revised New User
Service that was already included in a New User Application for which an
Administrator User Service Findings Report was issued that included a Negative
Administrator User Service Finding, shall be treated as having restarted the
time periods for considering a New User Application as if the previous New User
Application had not been submitted. The resubmission of a New User Application,
with respect to a revised User Service that was already included in a New User
Application for which an Administrator User Service Findings Report was issued
that included an Affirmative Administrator User Service Finding but for which
the NUE issues an Administrator User Service Findings Report that includes a
Negative Administrator User Service Finding with respect to the revised portion
of the New User Service, shall not affect the User Service in effect prior to
the New User Application with respect to the User Service being offered without
the revised portion, but the revised User Service may not be offered.
CONFIDENTIAL

Page 31



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

Contractor and Affiliates of Contractor may, in their respective sole discretion
and expense, submit a New User Application with respect to any Existing User
Service or any Acquired User Service, before the NUE issues the applicable
annual Administrator User Service Findings Report with respect to the Existing
User or an Administrator User Service Findings Report with respect to the
Acquired User Services following an Affiliation Event, and the NUE independently
shall proceed with its consideration and issuance of the applicable annual
Administrator User Service Findings Report with respect to the Existing User or
an Administrator User Service Findings Report with respect to the Acquired User
Services following an Affiliation Event and with the consideration of a New User
Application with respect to any Existing User Service or any Acquired User
Service.

  (ii)   Specific NUE Reviews and Administrator User Service Findings Report

  (I)   Time Periods

In accordance with this Agreement and the NUE Process M&P, the NUE shall conduct
those specifically identified NUE Reviews in Section 4.2(c)(2) above with
respect to Existing User Services, Acquired User Services and New User Services
of the Contractor and Affiliates of Contractor. Within ten (10) Business Days
after receipt by the NUE of the New User Application with respect to a New User
Service, an Existing User Service, or an Acquired User Service, and all
supporting documentation and substantiation required under the NUE Process M&P,
the NUE shall issue an Administrator User Service Findings Report; provided,
however, that pursuant to the process and procedures set forth in the NUE
Process M&P, if the NUE requests that Contractor obtain additional information
that the NUE deems necessary to render the Administrator User Service Findings
Report, this ten-Business Day period shall be extended automatically only once
by an additional ten (10) Business Days from the date the NUE receives the
requested additional information. All such requests by the NUE to the Contractor
shall be in writing in order to extend this ten-Business Day period. The
Administrator User Service Findings Report shall be issued by the NUE and
delivered in writing, which includes by electronic means, to Contractor and to
Customer.

  (II)   Required Findings Statement and Explanation

The Administrator User Service Findings Report shall contain both a “Findings
Statement” and an “Explanation of the Findings Statement.” The Findings
Statement shall consist of one of three “Cumulative Findings” and one of three
“Separate Findings” for each of the separate NUE Reviews conducted.
CONFIDENTIAL

Page 32



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

  (aa)   Cumulative Findings

In each Administrator User Service Findings Report the NUE must make on of the
following statements:
     (I) the NUE has made an Affirmative Permitted Use Finding, an Affirmative
Data Provisioning Finding, an Affirmative Pricing Finding, and an Affirmative
Payment Finding with respect to each applicable and relevant NUE Review
conducted (“Affirmative Administrator User Service Finding”); or
     (II) the NUE has made one or more of the following: a Negative Permitted
Use Finding, a Negative Data Provisioning Finding, a Negative Pricing Finding,
or a Negative Payment Finding with respect to each applicable and relevant NUE
Review conducted (a “Negative Administrator User Service Finding”); or
     (III) the NUE has made one or more of the following: an Indeterminate
Permitted Use Finding, an Indeterminate Data Provisioning Finding, an
Indeterminate Pricing Finding, or an Indeterminate Payment Finding with respect
to each applicable and relevant NUE Review conducted (an “Indeterminate
Administrator User Service Finding”).

  (bb)   Separate Findings

In addition to the Cumulative Findings, the NUE must make each of the following
separate findings with respect to each of the separate NUE Reviews conducted:
Permitted Use Review: The NUE must complete the Permitted Use Review and make
ONE of the following statements regarding evaluation of the Permitted Use
Requirement with respect to the New User Service, the Existing User Service or
the Acquired User Service as described in the applicable New User Application:

  •   “Affirmative Permitted Use Finding” The NUE has determined that by a
preponderance of the evidence the need to access any part of the NPAC/SMS and
the use or uses of User Data with respect to a User Service satisfies the
Permitted Use Requirement;

     OR

  •   “Negative Permitted Use Finding” The NUE has determined that by a
preponderance of the evidence the need to access any part of the NPAC/SMS and
the use of User Data with respect to a User Service DOES NOT satisfy the
Permitted Use Requirement;

     OR

  •   “Indeterminate Permitted Use Finding” The NUE is unable to determine by a
preponderance of the evidence whether the User Service satisfies or does not
satisfy the Permitted Use Requirements, that is, the NUE is unable to render
either an Affirmative Permitted Use Finding or a Negative Permitted User
Finding.

Data Provisioning Review: The NUE must complete the Data Provisioning Review and
make ONE of the following statements regarding evaluation of both components of
the Data
CONFIDENTIAL

Page 33



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

Provisioning Requirements with respect to the New User Service, the Existing
User Service or the Acquired User Service as described in the applicable New
User Application:

  •   “Affirmative Data Provisioning Finding” The NUE has determined that there
is not clear and convincing evidence that either (1) the Content Requirement is
not satisfied, that is, there is not clear and convincing evidence that the
content of User Data obtained for and used in connection with the User Service,
including but not limited to its form and character, the fields included
therein, and the manner in which it can be read, is not exactly the same as is
available to all other Users under the terms of the User Agreement (an
“Affirmative Content Requirement Finding”) or (2) the Access Requirement is not
satisfied, that is, there is not clear and convincing evidence that the method,
manner, mode, and connectivity to the NPAC/SMS to obtain the User Data obtained
for and used in connection with the User Service are not exactly the same as are
available to all other Users under the terms of the User Agreement (an
“Affirmative Access Requirement Finding”)

     OR

  •   “Negative Data Provisioning Finding” The NUE has determined that there is
clear and convincing evidence that either or both (1) the Content Requirement is
not satisfied, that is, there is clear and convincing evidence that the content
of User Data obtained for and used in connection with the User Service,
including but not limited to its form and character, the fields included
therein, and the manner in which it can be read, is not exactly the same as is
available to all other Users under the terms of the User Agreement (a “Negative
Content Requirement Finding”) or (2) the Access Requirement is not satisfied,
that is, there is clear and convincing evidence that the method, manner, mode,
and connectivity to the NPAC/SMS to obtain the User Data obtained for and used
in connection with the User Service are not exactly the same as are available to
all other Users under the terms of the User Agreement (a “Negative Access
Requirement Finding”)

     OR

  •   “Indeterminate Data Provisioning Finding” The NUE is unable to determine
that there is or is not clear and convincing evidence that either or both of the
Content Requirement or the Access Requirement are not satisfied, that is, the
NUE is unable to render either an Affirmative Data Provisioning Finding or a
Negative Data Provisioning Finding.

Pricing Review: The NUE must complete the Pricing Review and make ONE of the
following statements regarding evaluation of both of the Pricing Requirements
with respect to the New User Service, the Existing User Service or the Acquired
User Service as described in the applicable New User Application:

  •   “Affirmative Pricing Finding” The NUE has determined that there is not
clear and convincing evidence that either (1) the Direct Test is not satisfied,
that is, there is not clear and convincing evidence that any pricing term or
condition set forth in a User Services Contract by and between Contractor or an
Affiliate of the Contractor as a User and its customer for the provision of a
User Service to that customer, or any

CONFIDENTIAL

Page 34



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

      extension of any economic benefit to that customer set forth in the User
Service Contract, is expressed in the User Services Contract as directly related
to either (a) the number of TN Porting Events of such customer, or (b) the
allocated share of Service Element Charges under the Allocation Model for such
customer as an Allocated Payor for Services, or (c) any charges that have been
or are assessed or assessable under a User Agreement to or against such customer
who is also a User under a User Agreement (an “Affirmative Direct Test Finding”)
or (2) the Indirect Test is not satisfied, that is, there is not clear and
convincing evidence that any pricing term or condition or any economic benefit
is provided or extended to a User Services customer with respect to a User
Service that is not incorporated in a written User Service Contract for that
User Service to that customer, and there is not clear and convincing evidence
that any pricing term and condition or any economic benefit provided or extended
to a User Service customer is related to either (a) the number of TN Porting
Events of the User Service Contract customer, or (b) the allocated share of
Service Element Charges under the Allocation Model for such customer as an
Allocated Payor for Services, or (c) any charges that have been or are assessed
or assessable under a User Agreement to or against such customer who is also a
User under a User Agreement (an “Affirmative Indirect Test Finding”)

     OR

  •   “Negative Pricing Finding” The NUE has determined that there is clear and
convincing evidence that either or both (1) the Direct Test is not satisfied,
that is, there is clear and convincing evidence that a pricing term or condition
set forth in a User Services Contract by and between Contractor or an Affiliate
of the Contractor as a User and its customer for the provision of a User Service
to that customer, or an extension of an economic benefit to that customer set
forth in the User Service Contract, is expressed in the User Services Contract
as directly related to either (a) the number of TN Porting Events of such
customer, or (b) the allocated share of Service Element Charges under the
Allocation Model for such customer as an Allocated Payor for Services, or
(c) any charges that have been or are assessed or assessable under a User
Agreement to or against such customer who is also a User under a User Agreement
(a “Negative Direct Test Finding”) or (2) the Indirect Test is not satisfied,
that is, there is clear and convincing evidence that a pricing term or condition
or an economic benefit is provided or extended to a User Services customer with
respect to a User Service that is not incorporated in a written User Service
Contract for that User Service to that customer, or there is clear and
convincing evidence that a pricing term and condition or an economic benefit
provided or extended to a User Service customer is related to either (a) the
number of TN Porting Events of the User Service Contract customer, or (b) the
allocated share of Service Element Charges under the Allocation Model for such
customer as an Allocated Payor for Services, or (c) any charges that have been
or are assessed or assessable under a User Agreement to or against such customer
who is also a User under a User Agreement (an “Negative Indirect Test Finding”)

     OR

  •   “Indeterminate Pricing Finding” The NUE is unable to determine that there
is or is not clear and convincing evidence that either or both of the Direct
Test or the Indirect

CONFIDENTIAL

Page 35



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

      Test are not satisfied, that is, the NUE is unable to render either an
Affirmative Pricing Finding or a Negative Pricing Finding.

Payment Review: The NUE must complete the Payment Review and make ONE of the
following statements regarding evaluation of both of the Payment Requirements
with respect to the New User Service, the Existing User Service or the Acquired
User Service as described in the applicable New User Application:

  •   “Affirmative Payment Finding” The NUE has determined that there is not
clear and convincing evidence that either (1) the Invoice Requirement is not
satisfied, that is, there is not clear and convincing evidence that all
applicable invoices have been issued to Contractor and each Affiliate of
Contractor that is a User and that those invoices contain all applicable charges
under Exhibit E of the Master Agreement (an “Affirmative Invoice Requirement
Finding”) or (2) the Actual Payment Requirement is not satisfied, that is, there
is not clear and convincing evidence that full and timely payment or accounting
treatment by Contractor and each Affiliate of Contractor that is a User of all
applicable charges under the User Agreement has actually occurred (an
“Affirmative Actual Payment Finding”)

     OR

  •   “Negative Payment Finding” The NUE has determined that there is clear and
convincing evidence that either or both (1) the Invoice Requirement is not
satisfied, that is, there is clear and convincing evidence that not all
applicable invoices under the User Agreement have been issued to Contractor and
each Affiliate of Contractor that is a User or that those invoices do not
contain all applicable charges under the User Agreement (a “Negative Invoice
Requirement Finding”) or (2) the Actual Payment Requirement is not satisfied,
that is, there is clear and convincing evidence that full and timely payment or
accounting treatment by Contractor and each Affiliate of Contractor that is a
User of all applicable charges under the User Agreement has not actually
occurred (a “Negative Actual Payment Requirement Finding”);

     OR

  •   “Indeterminate Payment Finding” The NUE is unable to determine that there
is or is not clear and convincing evidence that either or both of the Invoice
Requirement or the Actual Payment Requirement are not satisfied, that is, the
NUE is unable to render either an Affirmative Payment Finding or a Negative
Payment Finding.

                                   (cc) Required Explanation
The Explanation of the Findings Statement shall consist of a summary of the
basis for each of the required findings made with respect to the NUE Reviews
conducted by the NUE, in sufficient detail without parole or other evidence to
explain the foregoing.
CONFIDENTIAL

Page 36



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

  (iii)   Action Following Issuance of, or Failure to Timely Issue, an
Administrator User Service Findings Report

  (I)   New User Services

Immediately upon receipt of an Administrator User Service Findings Report with
respect to a New User Service that contains an Affirmative Administrator User
Service Finding, the Contractor, in accordance with the NUE Process M&P, shall
proceed to process the New User Application and to approve the New User
Application with respect to the New User Service for further action to enable
the Applicant to become a User and to complete the required documentation and
agreements, including execution of a User Agreement for each Service Area
covered by the Affirmative Permitted Use Finding, and Contractor shall further
notify Customer in writing of the approval of the New User Application. Upon
receipt of the written notification from Contractor of the approval of the New
User Application with respect to the New User Service with respect to the
Service Area, Customer shall have those rights set forth in Section 4.2(d)(3)(A)
to initiate a Customer Evaluation.
Immediately upon the receipt of an Administrator User Service Findings Report
that contains a Negative Administrator User Service Finding, the Contractor, in
accordance with the NUE Process M&P, shall follow the rejection and notice
procedures set forth in the NUE Process M&P, and shall reject the New User
Application with respect to the New User Service and the New User Service cannot
be offered or made available for commercial launch, pending the process and
procedure set forth in Section 4.2(d)(3) for appealing such rejection.
Nothing hereunder precludes the Contractor or an Affiliate of the Contractor
from resubmitting a New User Application any number of times with respect to a
New User Service, and upon each resubmission, the resubmitted New User
Application shall be subject to review and consideration pursuant to this
Agreement and the NUE Process M&P as if it were an initial New User Application,
and the preceding New User Application shall be deemed withdrawn, if it has not
already been withdrawn or acted upon. If a New User Application is rejected
based upon an Administrator User Service Findings Report that contains a
Negative Administrator User Service Finding, the Contractor or the Affiliate of
the Contractor who was the Applicant may protest the rejection only pursuant to
process and procedure set forth in Section 4.2(d)(3), but the Administrator User
Service Findings Report shall be binding until reversed pursuant to the
procedures set forth in Section 4.2(d)(3) below.
Upon issuance by the NUE of an Administrator User Service Findings Report that
contains an Indeterminate Administrator User Service Finding, or upon the
failure of the NUE to issue an Administrator User Services Findings Report
within the required time, the Contractor, in accordance with the NUE Process M&P
shall follow the notice requirements set forth in the NUE Process M&P, shall
suspend further processing of the New User Application with respect to the New
User Service and may, in its sole discretion within fifteen (15) Business Days
after either issuance of or the failure by the NUE to issue the Administrator
User Service Findings Report forward the New User Application with respect to
the New User Service, and all supporting documentation and substantiation
required under the NUE Process M&P, to the Customer for consideration and
issuance of a Customer Administrator User Services Findings
CONFIDENTIAL

Page 37



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

Report pursuant to Section 4.2(d)(3)(A) below. At any time before issuance of a
Customer Administrator User Services Findings Report, the Contractor or
Affiliate of the Contractor who is the Applicant may withdraw the New User
Application, and the Customer shall discontinue consideration, or Contractor or
Affiliate of the Contractor who is the Applicant may resubmit a New User
Application. Contractor shall immediately notify Customer of the withdrawal or
resubmission, and the New User Application then pending consideration by the
Customer shall be deemed to have been withdrawn by the Applicant. Nonetheless,
following issuance of an Administrator User Service Findings Report that
contains an Indeterminate Administrator User Service Finding, or upon the
failure of the NUE to issue an Administrator User Services Findings Report
within the required time, neither Contractor nor an Affiliate of the Contractor
can offer the New User Service or make the New User Service available for
commercial launch, pending the process and procedure set forth in
Section 4.2(d)(3)(A) for issuance of a Customer Administrator User Services
Findings Report and subject to the other protest and reconsideration rights set
forth in Section 4.2(d)(3); provided, however, that if Customer either fails to
invoke the procedures set forth in Section 4.2(d)(3)(A) within the prescribed
time period or fails to render a Customer’s Administrator User Services Findings
Report in accordance with Section 4.2(d)(3)(A) within the prescribed time
periods Customer, then the Indeterminate Permitted Use Findings shall be treated
as an Affirmative Permitted Use Finding.
                        (II) Existing User Services and Acquired User Services
Immediately upon receipt of an Administrator User Service Findings Report with
respect to an Existing User Service or an Acquired User Service that contains an
Affirmative Administrator User Service Finding, the Contractor or the Affiliate
of the Contractor may continue to offer the Existing User Service or the
Acquired User Service, and the Contractor, in accordance with the NUE Process
M&P shall notify the Customer in writing of the continuation of such User
Service or the Acquired User Service with respect to the Service Area. Upon
receipt of the written notification from Contractor, Customer shall have those
rights set forth in Section 4.2(d)(3) for appealing such continuation.
On the 31st Business Day after receipt of an Administrator User Service Findings
Report that contains a Negative Administrator User Service Finding with respect
to an Existing Service or an Acquired User Service, the Contractor or the
Affiliate of the Contractor shall:
     if the Negative Administrator User Service Finding concerns the Permitted
Use Requirement, then Contractor shall discontinue offering that aspect of the
Existing User Service or the Acquired User Service that was subject to the
Negative Administrator User Service Finding and the User Agreement associated
with that User Service shall be terminated;
     if the Negative Administrator User Service Finding concerns the Data
Provisioning Requirement, then the Contractor shall discontinue offering the
Existing User Service or the Acquired User Service that relied on the improperly
provisioned data, and the User Agreement associated with that User Service that
relied on the improperly provisioned data shall be terminated;
     if the Negative Administrator User Service Finding concerns the Pricing
Requirement, then the Contractor shall discontinue offering the Existing User
Service or the Acquired User
CONFIDENTIAL

Page 38



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

Service to its customers with whom it has User Services Contracts that failed to
meet the Pricing Requirement;
     if the Negative Administrator User Service Finding concerns the Payment
Requirement, then all the Contractor’s User Agreements shall be terminated,
unless, prior to the 31st Business Day after receipt of an Administrator User
Service Findings Report that contains a Negative Administrator User Service
Finding, either (a) the NUE determines that all Negative Administrator User
Service Findings have been “Cured” as defined below, or (b) Contractor or an
Affiliate of the Contractor offering the Existing User Service or the Acquired
User Service exercises its right to appeal the Administrator User Service
Findings Report that contains the Negative Administrator User Service Finding in
accordance with the process and procedure set forth in Section 4.2(d)(3).
Nothing hereunder precludes the Contractor or an Affiliate of the Contractor
from submitting a New User Application any number of times with respect to an
Existing Service or an Acquired Service, and upon each submission and
resubmission, the submitted or resubmitted New User Application shall be subject
to review and consideration pursuant to this Agreement and the NUE Process M&P
as if it were an initial New User Application for a New User Service, and the
preceding New User Application shall be deemed withdrawn, if it has not already
been withdrawn.
If an Administrator User Service Findings Report by the NUE contains an
Indeterminate Administrator User Service Finding or if the NUE should have but
failed to issue an Administrator User Services Findings Report within the
required time, then an Administrator User Service Findings Report shall be
deemed to have been issued with an Affirmative Administrator User Service
Finding with respect to all subject Existing User Services and Acquired User
Services, subject only to the right of the Customer to initiate a Customer
Evaluation pursuant to Section 4.2(d)(2)(A) below.
For purposes of the foregoing, whether all Negative Administrator User Service
Findings have been “Cured” shall mean that in accordance with the NUE Process
M&P, the Contractor or an Affiliate of the Contractor has submitted evidence to
the NUE that the deficiencies that led to the Negative Administrator User
Service Findings either did not exist or have been corrected, and the NUE
accepts such evidence and renders a replacement Administrator User Service
Findings Report that contains only Affirmative Administrator User Service
Findings.

  (C)   Misuse Allegation

  (i)   Definition

For purposes of a Misuse Allegation Review, a “Misuse Allegation” shall mean a
bona-fide allegation in writing of any one or more of the occurrences in the
following sentence, supported by credible evidence, so long as the allegation
originates from any one of the following: (A) any named User (B) an agent of any
named User, where the agency authorizes the agent (in writing) to enforce the
principal’s rights with respect to User Data, (C) Customer (including
Subscribing
CONFIDENTIAL

Page 39



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

Customer), (D) any regulatory body (and its components) having jurisdiction or
delegated authority over Contractor, Customer, Members of the Customer, any of
the Users, porting or pooling in the Service Area, or the NPAC/SMS, and
(D) Contractor.

  (ii)   Circumstance

In order to constitute a Misuse Allegation, the allegation must involve one or
more of the following: (1) that a User has failed to meet or is failing to meet
the Permitted Use Requirement, (2) that Contractor, or an Affiliate of the
Contractor, as a User has failed to meet or is failing to meet any Data
Provisioning Requirement, (3) that Contractor, or an Affiliate of the
Contractor, as a User has failed to meet or is failing to meet any Pricing
Requirement, or (4) that Contractor, or an Affiliate of the Contractor, as a
User has failed to meet or is failing to meet any Payment Requirement.
The NUE Process M&P shall incorporate a procedure providing for a process so
that a User that is the subject of a Misuse Allegation may submit arguments
explaining why the activity that is the subject of a Misuse Allegation, if
accepted as true, nevertheless is not a violation of the particular requirement
implicated in the Misuse Allegation.

  (iii)   Specific NUE Reviews and Misuse Allegation Findings Report

  (I)   Time Periods

In accordance with this Agreement and the NUE Process M&P, upon receipt by
Contractor of a Misuse Allegation in writing, Contractor shall, in accordance
with the NUE Process M&P, deliver the Misuse Allegation (and all supporting
documentation and substantiation required under the NUE Process M&P) to the NUE
for the performance with respect only to those activities actually found to have
occurred of one or more of the specific NUE Reviews which the NUE determines is
implicated in the specific Misuse Allegation.
Within ten (10) Business Days following receipt of the Misuse Allegation from
Contractor, the NUE shall issue a Misuse Allegation Findings Report with respect
to the NUE Review(s) conducted; provided, however, that pursuant to the process
and procedures set forth in the NUE Process M&P, if the NUE requests that
Contractor obtain additional information that the NUE deems necessary to render
the Misuse Allegation Findings Report, this ten-Business Day period shall be
extended automatically only once by an additional ten (10) Business Days from
the date the NUE receives the requested additional information. All such
requests by the NUE to the Contractor shall be in writing in order to extend
this ten-Business Day period. The Misuse Allegation Findings Report shall be
issued by the NUE and delivered in writing, including electronically, to
Contractor and to Customer. Neither Contractor, an Affiliate of Contractor,
Customer, nor any other User shall be prejudiced hereby on account of
independent efforts or investigation to confirm or to otherwise ascertain
whether a Misuse Allegation is bona-fide and supported by credible evidence, but
no such independent efforts or investigation shall influence or affect the
conduct of the NUE Reviews by the NUE. The Misuse Allegation Findings Report
shall be issued by the NUE and delivered in writing, including electronically,
to Contractor and to Customer.
CONFIDENTIAL

Page 40



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

  (II)   Required Findings Statement and Explanation

The Misuse Allegation Findings Report shall contain both a “Findings Statement”
and an “Explanation of the Findings Statement.” The Findings Statement shall
consist of one of three “Cumulative Findings” and one of three “Separate
Findings” for each of the separate NUE Reviews conducted.

  (aa)   Cumulative Findings

  (AA)   PTRS and Service Provider Users

In each Misuse Allegation Findings Report associated with a Misuse Allegation
with respect to a User that was categorized as either a PTRS or a Service
Provider, and that implicates the Permitted Use Requirement, the NUE must make
one of the following statements: (1) the NUE has determined that by a
preponderance of the evidence the User’s need to access any part of the NPAC/SMS
and its actual use of User Data, as described on a Misuse Allegation, does not
violate the Permitted User Requirement (an “Affirmative PTRS or Service Provider
Permitted Use Finding”); (2) the NUE has determined that by a preponderance of
the evidence the User’s need to access any part of the NPAC/SMS and its actual
use of User Data, as described on a Misuse Allegation, DOES violate the
Permitted Use Requirement (a “Negative PTRS or Service Provider Permitted Use
Finding”); or the NUE is unable to determine by a preponderance of the evidence
whether the User’s need to access any part of the NPAC/SMS and its actual use of
User Data, as described on a Misuse Allegation, violates or does not violate the
Permitted Requirement (an “Indeterminate PTRS or Service Provider Permitted Use
Finding”).

  (BB)   User Services of Contractor and Affiliates of Contractor

In each Misuse Allegation Findings Report associated with a Misuse Allegation
with respect to an Existing User Service of the Contractor or an Affiliate of
the Contractor, the NUE must make one of the following statements:
     (I) that the NUE has made an Affirmative Permitted Use Finding, an
Affirmative Data Provisioning Finding, an Affirmative Pricing Finding, and an
Affirmative Payment Finding with respect to each applicable and relevant NUE
Review conducted because it was implicated in the Misuse Allegation
(“Affirmative Administrator User Service Finding”); or
     (II) the NUE has made one or more of the following: a Negative Permitted
Use Finding, a Negative Data Provisioning Finding, a Negative Pricing Finding,
or a Negative Payment Finding with respect to each applicable and relevant NUE
Review conducted it was implicated in the Misuse Allegation (a “Negative
Administrator User Service Finding”); or
     (III) the NUE has made one or more of the following: an Indeterminate
Permitted Use Finding, an Indeterminate Data Provisioning Finding, an
Indeterminate Pricing Finding, or an Indeterminate Payment Finding with respect
to each applicable and relevant NUE Review conducted it was implicated in the
Misuse Allegation (an “Indeterminate Administrator User Service Finding”).
CONFIDENTIAL

Page 41



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

  (bb)   Separate Findings

With respect to a Misuse Allegation Findings Report for PTRS and Service
Provider Users, the NUE shall not be required to make any findings other than
the Cumulative Findings, but with respect to a Misuse Allegation Findings Report
for Contractor or an Affiliate of Contractor, in addition to the Cumulative
Findings, the NUE must make each of the following separate findings associated
with each of the separate NUE Reviews conducted because it was implicated in the
Misuse Allegation:
Permitted Use Review: The NUE must complete the Permitted Use Review and make
ONE of the following statements regarding evaluation of the Permitted Use
Requirement if the Misuse Allegation includes allegations that the need to
access any part of the NPAC/SMS and the actual use or uses of User Data with
respect to a User Service is not a Permitted Use:

  •   “Affirmative Permitted Use Finding” The NUE has determined that by a
preponderance of the evidence the need to access any part of the NPAC/SMS and
the actual use or uses of User Data with respect to a User Service that is the
subject of the Misuse Allegation satisfies the Permitted Use Requirement.

     OR

  •   “Negative Permitted Use Finding” The NUE has determined that by a
preponderance of the evidence the need to access any part of the NPAC/SMS and
the actual use or uses of User Data with respect to a User Service that is the
subject of the Misuse Allegation does not satisfy the a Permitted Use
Requirement.

     OR

  •   which is the subject of the Misuse Allegation “Indeterminate Permitted Use
Finding” The NUE is unable to determine by a preponderance of the evidence
whether the need to access any part of the NPAC/SMS and the actual use or uses
of User Data with respect to a User Service that is the subject of the Misuse
Allegation satisfies or does not satisfy the Permitted Use Requirement, that is,
the NUE is unable to render either an Affirmative Permitted Use Finding or a
Negative Permitted User Finding.

Data Provisioning Review: The NUE must complete the Data Provisioning Review and
make ONE of the following statements regarding evaluation of either component or
both components of the Data Provisioning Requirements if the Misuse Allegation
includes allegations that the User Service does not satisfy any component of the
Data Provisioning Requirements:

  •   “Affirmative Data Provisioning Finding” The NUE has determined that there
is not clear and convincing evidence that either (1) the Content Requirement is
not satisfied, that is, there is not clear and convincing evidence that the
content of User Data obtained for and used in connection with the User Service,
including but not limited to its form and character, the fields included
therein, and the manner in which it can be read, was not or is not exactly the
same as is available to all other Users under the terms of the User

CONFIDENTIAL

Page 42



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

      Agreement (an “Affirmative Content Requirement Finding”) or (2) the Access
Requirement is not satisfied, that is, there is not clear and convincing
evidence that the method, manner, mode, and connectivity to the NPAC/SMS to
obtain the User Data obtained for and used in connection with the User Service
were not or are not exactly the same as are available to all other Users under
the terms of the User Agreement (an “Affirmative Access Requirement Finding”)

     OR

  •   “Negative Data Provisioning Finding” The NUE has determined that there is
clear and convincing evidence that either or both (1) the Content Requirement is
not satisfied, that is, there is clear and convincing evidence that the content
of User Data obtained for and used in connection with the User Service,
including but not limited to its form and character, the fields included
therein, and the manner in which it can be read, were not or are not exactly the
same as are available to all other Users under the terms of the User Agreement
(a “Negative Content Requirement Finding”) or (2) the Access Requirement is not
satisfied, that is, there is clear and convincing evidence that the method,
manner, mode, and connectivity to the NPAC/SMS to obtain the User Data obtained
for and used in connection with the User Service were not or are not exactly the
same as are available to all other Users under the terms of the User Agreement
(a “Negative Access Requirement Finding”)

     OR

  •   “Indeterminate Data Provisioning Finding” The NUE is unable to determine
that there is or is not clear and convincing evidence that either or both of the
Content Requirement or the Access Requirement are not satisfied, that is, the
NUE is unable to render either an Affirmative Data Provisioning Finding or a
Negative Data Provisioning Finding.

Pricing Review: The NUE must complete the Pricing Review and make ONE of the
following statements regarding evaluation of either component or both components
of the Pricing Requirements if the Misuse Allegation includes allegations that
the User Service does not satisfy any component of the Pricing Requirements:

  •   “Affirmative Pricing Finding” The NUE has determined that there is not
clear and convincing evidence that either (1) the Direct Test is not satisfied,
that is, there is not clear and convincing evidence that any pricing term or
condition set forth in a User Services Contract by and between Contractor or an
Affiliate of Contractor as a User and its customer for the provision of a User
Service to that customer, or any extension of any economic benefit to that
customer set forth in the User Service Contract, is expressed in the User
Services Contract as directly related to either (a) the number of TN Porting
Events of such customer, or (b) the allocated share of Service Element Charges
under the Allocation Model for such customer as an Allocated Payor for Services,
or (c) any charges that have been or are assessed or assessable under a User
Agreement to or against such customer who is also a User under a User Agreement
(an “Affirmative Direct Test Finding”) or (2) the Indirect Test is not
satisfied, that is, there is not clear and convincing evidence that any pricing
term or condition or any economic benefit is provided or extended to a User
Services customer with respect to a User Service that is not incorporated in a
written User Service Contract for that User Service to that customer, and

CONFIDENTIAL

Page 43



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

there is not clear and convincing evidence that any pricing term and condition
or any economic benefit provided or extended to a User Service customer is
related to either (a) the number of TN Porting Events of the User Service
Contract customer, or (b) the allocated share of Service Element Charges under
the Allocation Model for such customer as an Allocated Payor for Services, or
(c) any charges that have been or are assessed or assessable under a User
Agreement to or against such customer who is also a User under a User Agreement
(an “Affirmative Indirect Test Finding”)
     OR

  •   “Negative Pricing Finding” The NUE has determined that there is clear and
convincing evidence that either or both (1) the Direct Test is not satisfied,
that is, there is clear and convincing evidence that a pricing term or condition
set forth in a User Services Contract by and between Contractor or an Affiliate
of the Contractor as a User and its customer for the provision of a User Service
to that customer, or an extension of an economic benefit to that customer set
forth in the User Service Contract, is expressed in the User Services Contract
as directly related to either (a) the number of TN Porting Events of such
customer, or (b) the allocated share of Service Element Charges under the
Allocation Model for such customer as an Allocated Payor for Services , or
(c) any charges that have been or are assessed or assessable under a User
Agreement to or against such customer who is also a User under a User Agreement
(a “Negative Direct Test Finding”) or (2) the Indirect Test is not satisfied,
that is, there is clear and convincing evidence that a pricing term or condition
or an economic benefit is provided or extended to a User Services customer with
respect to a User Service that is not incorporated in a written User Service
Contract for that User Service to that customer, or there is clear and
convincing evidence that a pricing term and condition or an economic benefit
provided or extended to a User Service customer is related to either (a) the
number of TN Porting Events of the User Service Contract customer, or (b) the
allocated share of Service Element Charges under the Allocation Model for such
customer as an Allocated Payor for Services, or (c) any charges that have been
or are assessed or assessable under a User Agreement to or against such customer
who is also a User under a User Agreement (an “Negative Indirect Test Finding”)

     OR

  •   “Indeterminate Pricing Finding” The NUE is unable to determine that there
is or is not clear and convincing evidence that either or both of the Direct
Test or the Indirect Test are not satisfied, that is, the NUE is unable to
render either an Affirmative Pricing Finding or a Negative Pricing Finding.

Payment Review: The NUE must complete the Payment Review and make ONE of the
following statements regarding evaluation of either component or both components
of the Payment Requirements if the Misuse Allegation includes allegations that
the User Service does not satisfy any component of the Payment Requirements:

  •   “Affirmative Payment Finding” The NUE has determined that there is not
clear and convincing evidence that either (1) the Invoice Requirement is not
satisfied, that is, there is not clear and convincing evidence that all
applicable invoices under the User Agreement have been issued to Contractor and
each Affiliate of Contractor that is a User

CONFIDENTIAL

Page 44



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

and that those invoices contain all applicable charges under the User Agreement
(an “Affirmative Invoice Requirement Finding”) or (2) the Actual Payment
Requirement is not satisfied, that is, there is not clear and convincing
evidence that full and timely payment or accounting treatment by Contractor and
each Affiliate of Contractor that is a User of all applicable charges under the
User Agreement has actually occurred (an “Affirmative Actual Payment Finding”)
     OR

  •   “Negative Payment Finding” The NUE has determined clear and convincing
evidence that either or both (1) the Invoice Requirement is not satisfied, that
is, there is clear and convincing evidence that not all applicable invoices
under the User Agreement have been issued to Contractor and each Affiliate of
Contractor that is a User or that those invoices do not contain all applicable
charges under the User Master Agreement (a “Negative Invoice Requirement
Finding”) or (2) the Actual Payment Requirement is not satisfied, that is, there
is clear and convincing evidence that full and timely payment or accounting
treatment by Contractor and each Affiliate of Contractor that is a User of all
applicable charges under the User Agreement has not actually occurred (an
“Negative Actual Payment Requirement Finding”)

     OR

  •   “Indeterminate Payment Finding” The NUE is unable to clear and convincing
evidence that either or both of the Invoice Requirement or the Actual Payment
Requirement are not satisfied, that is, the NUE is unable to render either an
Affirmative Pricing Finding or a Negative Pricing Finding.

(cc)    Required Explanation
The Explanation of the Findings Statement in the Misuse Allegation Findings
Report shall consist of a summary of the bases for each of the required findings
made with respect to the NUE Reviews conducted by the NUE, in sufficient detail
without parole or other evidence to explain the foregoing.

  (iv)   Action Following Issuance of Misuse Allegation Findings Report

  (I)   PTRS and Service Provider Misuse Allegation Findings Reports

Immediately upon receipt of a Misuse Allegation Findings Report with respect to
a User that is a PTRS or a Service Provider that contains an Affirmative PTRS or
Service Provider Permitted Use Finding, the Contractor shall provide notice of
the Misuse Allegation Findings Report to the User, and the User shall continue
to be a User, and the Contractor, in accordance with the NUE Process M&P shall
notify the Customer in writing of the Misuse Allegation Findings Report. Upon
receipt of the written notification from Contractor, Customer shall have those
rights set forth in Section 4.2(d)(4)(A)(i) for appealing the Misuse Allegation
Findings Report.
Immediately upon receipt of a Misuse Allegation Findings Report with respect to
a User that is a PTRS or a Service Provider that contains a Negative PTRS or
Service Provider Permitted Use
CONFIDENTIAL

Page 45



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

Finding, in accordance with the NUE Process M&P, the Contractor shall provide
notice of the Misuse Allegation Findings Report to the User and shall notify the
Customer in writing of the Misuse Allegation Findings Report. On the 31st
Business Day after receipt of a Misuse Allegation Findings Report that contains
a Negative Affirmative PTRS or Service Provider Permitted Use Finding, the
Contractor shall discontinue providing Services to the User with respect to the
Service Area, and the User Agreement for the Service Area with respect to the
User shall be terminated, and Customer shall be given written notice by
Contractor of each such termination, unless, prior to the 31st Business Day
after receipt of the Misuse Allegation Findings Report that contains a Negative
PTRS or Service Provider Permitted Use Finding, either (a) the NUE determines
that all Negative PTRS or Service Provider Permitted Use Findings have been
“Cured” as defined below, or (b) the User exercises below, its right to appeal
the Misuse Allegation Findings Report that contains the Negative PTRS or Service
Provider Permitted Use Finding in accordance with the process and procedure set
forth in Section 4.2(d)(4)(A)(ii).
Nothing hereunder precludes the User from submitting prior to the 31st Business
Days after receipt of the Misuse Allegation Findings Report any number of times
evidence that the subject of a Misuse Allegation has been cured for the Service
Area, and upon each submission and resubmission, the submitted or resubmitted
evidence shall be subject to review and consideration pursuant to this Agreement
and the NUE Process M&P.
Immediately upon receipt of a Misuse Allegation Findings Report with respect to
a User that is a PTRS or a Service Provider that contains an Indeterminate PTRS
or Service Provider Permitted Use Finding, in accordance with the NUE Process
M&P, the Contractor shall provide notice of the Misuse Allegation Findings
Report to the User and shall notify the Customer in writing of the Misuse
Allegation Findings Report. If a Misuse Allegation Findings Report contains an
Indeterminate PTRS or Service Provider Permitted Use Finding or the NUE should
have but failed to issue the Misuse Allegation Findings Report within the
required time, then the Misuse Allegation Findings Report is deemed to have been
issued with an Affirmative PTRS or Service Provider Permitted Use Finding,
subject only to the right of Customer to initiate a Customer Evaluation pursuant
to Section 4.2(d)(4)(A)(i).
For purposes of the foregoing, whether all Negative PTRS or Service Provider
Permitted Use Findings have been “Cured” shall mean that in accordance with the
NUE Process M&P, the User has submitted evidence to the NUE that the
deficiencies that led to the Negative PTRS or Service Provider Permitted Use
Findings either did not exist or have been corrected, and the NUE accepts such
evidence and renders a replacement Misuse Allegation Findings Report that
contains only Affirmative PTRS or Service Provider Permitted Use Findings.

  (II)   Contractor and Affiliates of Contractor Misuse Allegation Findings
Reports

Immediately upon receipt of a Misuse Allegation Findings Report with respect to
an Existing User Service or an Acquired User Service that contains an
Affirmative Administrator User Service Finding, the Contractor or the Affiliate
of the Contractor may continue to offer the Existing User Service or the
Acquired User Service, and the Contractor, in accordance with the NUE Process
M&P shall notify the Customer in writing of the continuation of such User
Service or the Acquired User Service with respect to the Service Area. Upon
receipt of the written
CONFIDENTIAL

Page 46



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

SOW:   þ No
o Yes

notification from Contractor, Customer shall have those rights set forth in
Section 4.2(d)(4)(B)(ii) for appealing such continuation.
On the 31st Business Day after receipt of a Misuse Allegation Findings Report
that contains a Negative Administrator User Service Finding with respect to an
Existing Service or an Acquired User Service, the Contractor or the Affiliate of
the Contractor shall:
     if the Negative Administrator User Service Finding concerns the Permitted
Use Requirement, then Contractor shall discontinue offering that aspect of the
Existing User Service or the Acquired User Service that was subject to the
Negative Administrator User Service Finding and the User Agreement associated
with that User Service shall be terminated;
     if the Negative Administrator User Service Finding concerns the Data
Provisioning Requirement, then the Contractor shall discontinue offering the
Existing User Service or the Acquired User Service that relied on the improperly
provisioned data, and the User Agreement associated with that User Service that
relied on the improperly provisioned data shall be terminated;
     if the Negative Administrator User Service Finding concerns the Pricing
Requirement, then the Contractor shall discontinue offering the Existing User
Service or the Acquired User Service to its customers with whom it has User
Services Contracts that failed to meet the Pricing Requirement;
     if the Negative Administrator User Service Finding concerns the Payment
Requirement, then all the Contractor’s , User Agreements shall be terminated,
unless, prior to the 31st Business Day after receipt of the Misuse Allegation
Findings Report that contains a Negative Administrator User Service Finding,
either (a) the NUE determines that all Negative Administrator User Service
Findings have been “Cured” as defined below, or (b) Contractor or an Affiliate
of the Contractor offering the Existing User Service or the Acquired User
Service exercises its right to appeal the Misuse Allegation Findings Report that
contains the Negative Administrator User Service Finding in accordance with the
process and procedure set forth in Section 4.2(d)( ). Notwithstanding anything
herein to the contrary, termination of a User Agreement required under this
paragraph shall not in any way affect the receipt of Services under other User
Agreements under which Contractor or an Affiliate of Contractor provides a User
Service that was not subject to Negative Administrator User Service Finding.
Nothing hereunder precludes the Contractor or an Affiliate of the Contractor
from submitting a New User Application any number of times with respect to an
Existing Service or an Acquired Service, and upon each submission and
resubmission, the submitted or resubmitted New User Application shall be subject
to review and consideration pursuant to this Agreement and the NUE Process M&P
as if it were an initial New User Application for a New User Service, and the
preceding New User Application shall be deemed withdrawn, if it has not already
been withdrawn.
CONFIDENTIAL

Page 47



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

If a Misuse Allegation Findings Report by the NUE contains an Indeterminate
Administrator User Service Finding or if the NUE should have but failed to issue
the Misuse Allegation Findings Report within the required time, then an
Administrator User Service Findings Report is deemed to have been issued with an
Affirmative Administrator User Service Finding with respect to all subject
Existing User Services or Acquired User Services, subject only to the right of
Customer to initiate a Customer Evaluation pursuant to Section 4.2(d)(4)(B)(i)
below.
For purposes of the foregoing, whether all Negative Administrator User Service
Findings have been “Cured” shall mean that in accordance with the NUE Process
M&P, the Contractor or an Affiliate of the Contractor has submitted evidence to
the NUE that the deficiencies that led to the Negative Administrator User
Service Findings either did not exist or have been corrected, and the NUE
accepts such evidence and renders a replacement Misuse Allegation Findings
Report that contains only Affirmative Administrator User Service Findings.
     (7) Evidence of Satisfaction
          (A)     Permitted Use Requirement
Pursuant to the User M&P, the NUE shall determine satisfaction of the Permitted
Use Requirement by collecting and evaluating solely the following data and/or
information:

  •   Applicant’s need to access any part of the NPAC/SMS and the intended or
actual use or uses of User Data

          (B)     Data Provisioning Requirement
Pursuant to the User M&P, the NUE shall determine satisfaction of the Data
Provisioning Requirement by collecting and evaluating solely the following data
and/or information for each of the Content Requirement and Access Requirement as
follows.
                   (i)     Content Requirement
The Contractor offering or planning to offer a User Service shall provide the
NUE with a certification (“Officer Content Certification”) of a Contractor or
Contractor Affiliate Vice- President expressly providing that based on his or
her knowledge, the content of User Data obtained for and used in connection with
the User Service complies with the Content Requirement of the Provisioning
Requirement. In addition, upon the request by the NUE in the exercise of the
sole discretion and professional judgment of the NUE, the Contractor offering or
planning to offer a User Service shall provide to the NUE the following data and
information in addition to the Officer User Certifications:

  •   Sampling of TN records in Contractor’s SOA/LSMS systems for provisioning
its User Services to confirm that the data obtained from the NPAC/SMS is no
different from what

CONFIDENTIAL

Page 48



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

      is available to other Users (e.g., in either NPAC/SMS broadcasts or Bulk
Data Downloads).     •   Help Desk tickets for requests by Contractor as User
(e.g., for Bulk Data Downloads) to confirm handling is consistent with what is
required to be provided to any User making a similar request.

Notwithstanding anything herein to the contrary, it shall not be a violation of
the Content Requirement that Contractor’s SOA/LSMS systems for provisioning its
User Services contains data different from what is contained in the NPAC, such
as when User Data is corrected, correlated or otherwise modified, provided that
the User Data obtained from the NPAC/SMS is no different from what is available
to other Users.
                   (ii)     Access Requirement
The Contractor offering or planning to offer the User Service shall provide the
NUE with a certification (“Officer Access Certification”) of a Contractor or
Contractor Affiliate Vice- President expressly providing that based on his or
her knowledge, the method, manner, mode, and connectivity to the NPAC/SMS to
obtain the User Data obtained for and used in connection with the User Service
complies with the Access Requirement of the Provisioning Requirement. In
addition, upon the request by the NUE in the exercise of the sole discretion and
professional judgment of the NUE, the Contractor offering or planning to offer
the User Service shall provide to the NUE the following data and information in
addition to the Officer Access Certifications:

  •   Contractor’s communications invoice for a circuit(s) from Contractor’s
SOA/LSMS facilities to a telecommunications central office.     •   Contractor’s
detailed engineering circuit diagram illustrating the circuitry between its
facilities and the telecommunications central office.     •   Contractor’s
Certification Testing (in accordance with SOW24, as amended) results as recorded
by NPAC/SMS personnel to verify that Contractor’s SOA/LSMS systems deployed to
support its Contract User Services are subject to same testing requirements as
those imposed on any User system.

          (C)     Pricing Requirement
Pursuant to the User M&P, the NUE shall determine satisfaction of the Pricing
Requirement by collecting and evaluating solely the following data and/or
information. The Contractor planning to offer the User Service shall provide the
NUE with a certifications (“Officer Pricing Certification”) of a Contractor or
Contractor Affiliate Vice-President expressly providing that based on his or her
knowledge, (A) each User Services Contract incorporates all of the commitments
made to the customer with respect to the User Service, (B) there were no other
agreements by Contractor to any customer of a User Service that were not
incorporated into such User Services Contract, and (C) the User Services
Contract satisfies both the Direct Test and the Indirect Test of the Pricing
Requirement. In addition, upon the request by the NUE in the
CONFIDENTIAL

Page 49



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

exercise of the sole discretion and professional judgment of the NUE, the
Contractor offering a User Service shall provide to the NUE the following data
and/or information in addition to the Officer Pricing Certifications as set
forth in this Section and User Services Contracts then in effect for an Existing
Service as set forth in Section so that the NUE can determine, in addition to
the Officer Pricing Certifications, compliance with the Pricing Requirement.
Contractor shall provide the NUE with, and the NUE shall rely solely on, the
following in determining satisfaction of the Pricing Requirement:

  •   a statistically-significant sample, determined in the NUE’s professional
judgment, of User Services Contracts from a Contractor-provided list of
(A) current User Services Contracts and (B) new, amended, expired, and
terminated User Services Contracts; and

Because the Pricing Requirement expressly provides for a review of a User
Services Contract by and between Contractor as a User and its customer for the
provision of a User Service to that customer, the Pricing Requirement cannot be
considered unless and until Contractor as a User has executed a User Services
Contract with its customer for the provision of a User Service to that customer.
Consequently, it shall not be grounds that Contractor as a User has not met the
Pricing Requirement merely because it does not have an in-force User Services
Contract.
The Officer Pricing Certification shall be provided to the Customer both in
conjunction with Contractor’s submission of a new User Service to the NUE and on
an annual basis. The Contractor Vice-President executing the Pricing
Certification may rely on a certification by the Contractor’s
Vice-President-level contact responsible for attestations employed by
Contractor’s under a contract compliance program.
          (D)     Payment Requirement
Pursuant to the User M&P, the NUE shall determine satisfaction of the Payment
Requirement by collecting and evaluating solely the following data and
information:

  •   Contractor’s invoices to itself as a User; and     •   Depending on
Contractor’s actual method, either (i) Contractor’s cancelled check, wire
transfer confirmation, or other similar evidence of payment, or
(ii) Contractor’s accounting treatment reflecting the recognition of payment,
but only that entry subject to the Payment Requirement, and no other record
whatsoever.

          (E)     Customer Interaction with New User Evaluator
The only interaction that Customer is entitled to have with the NUE is the
receipt of the applicable Findings Report. Customer shall not be entitled to
require any change in scope of any Data Use Evaluation. Any changes to the scope
of the NUE Process shall only be accomplished by written agreement by and
between Customer and Contractor. Nothing herein shall be construed to require
that Contractor bear the costs of any subsequent expansion of scope that is
requested by or that primarily benefits Customer.
CONFIDENTIAL

Page 50



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

(d) Appeal and Dispute Resolution Processes and Procedures
     (1) Generally
The processes and procedures applicable to appeals with respect to Findings
Reports and the conduct by the NUE of the various NUE Reviews shall depend on
the specific Findings Report involved and with respect to each specific Findings
Report, shall further depend upon the applicable findings contained in the
specific Findings Report. Accordingly, those processes and procedures are set
forth exclusively in this Section 4.2(d).
     (2) Appeals Regarding New User Findings Report
          (A)     Customer Evaluation
                   (i)     Initiation of a Customer Evaluation
Following the issuance by the NUE of a New User Findings Report, a Customer
Evaluation (as defined below) with respect to the New User Application of an
Applicant that is a PTRS which is not Contractor or an Affiliate of the
Contractor shall be initiated in any one of the following manners:
     (a) within twenty (20) Business Days after the Customer’s receipt of a New
User Findings Report that contains an Affirmative Permitted Use Finding, if the
Customer delivers written notice within that twenty (20) Business Days time
period to the Contractor of its election to commence a Customer Evaluation;
     (b) within fifteen (15) Business Days after the an Applicant’s receipt of
notice from the Contractor of the rejection of its New User Application because
of the issuance by the NUE of a New User Findings Report that contains a
Negative Permitted Use Finding, if the Applicant delivers written notice within
that fifteen (15) Business Days time period to the Contractor, which notice
Contractor shall forward to the Customer, of its election to commence a Customer
Evaluation;
     (c) within twenty (20) Business Days after the Customer’s receipt of a New
User Findings Report that contains a Negative Permitted Use Finding, if the
Applicant has not delivered earlier written notice to Contractor of its election
to commence a Customer Evaluation and the Customer delivers written notice
within that twenty (20) Business Days period to the Contractor of its election
to commence a Customer Evaluation; or
     (d) automatically upon issuance by the NUE of a New User Findings Report
that contains an Indeterminate Permitted Use Finding or upon the failure of the
NUE to issue any Findings Report within the time period required.
If a Customer Evaluation is elected or automatically initiated as provided
above, then, in accordance with the NUE Process M&P and Section 4.2(d)(2)(A)(ii)
below, the Customer shall
CONFIDENTIAL

Page 51



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

commence a Customer Evaluation. If a Customer Evaluation is not elected or not
automatically initiated as provided above, then:
     (a) If the New User Findings Report contains an Affirmative Permitted Use
Finding, then the New User Findings Report shall be binding on all parties and
shall not be subject to further appeal or dispute.
     (b) If the New User Findings Report contains a Negative Permitted Use
Finding, then the New User Findings Report shall be binding on all parties and
shall not be subject to further appeal or dispute.
               (ii)     Conduct of a Customer Evaluation
Contractor shall, in accordance with the NUE Process M&P, within two
(2) Business Days after receipt of a written request from Customer cause the
delivery of the New User Application and all supporting documentation and
substantiation required under the NUE Process M&P to the Customer to perform a
Permitted Use Review and to issue a New User Findings Report with respect to the
New User Application of the Applicant that is the subject of the Customer
Evaluation. For purposes of this Section 4.2(d)(2)(A)(ii), a “Customer
Evaluation” shall mean the conduct by the Customer of a Permitted User Review
with respect to a New User Application and the issuance of a New User Findings
Report with respect to that Permitted Use Review in accordance with the
requirements of Section 4.2(c)(6)(A)(ii). The Customer shall conduct the
Customer Evaluation de novo. While not required to defer to any of the findings
issued by the NUE, Customer shall consider such findings. The Customer shall
issue a New User Findings Report (referred to as the “Customer’s New User
Findings Report”) within thirty (30) days after receipt from the Contractor of
the New User Application and all supporting documentation and substantiation
required under the NUE Process M&P. If a Customer Evaluation is either elected
or automatically initiated, then failure of Customer to issue a Customer’s New
User Findings Report within the period prescribed herein shall result in a
Customer’s New User Findings Report being considered issued with an Affirmative
Permitted Use Finding, and shall be binding on all parties and final and shall
not be subject to further appeal or dispute.

  (iii)   Consequences of and Further Rights With Respect to the Customer’s New
User Findings Report

The consequences of and the further rights with respect to the Customer’s New
User Findings Report shall depend both upon NUE’s original findings in the NUE’s
New User Findings Report and the findings in the Customer’s New User Findings
Report.

  (I)   Original Affirmative Permitted Use Finding in NUE’s New User Findings
Report

If the NUE’s New User Findings Report contained an Affirmative Permitted Use
Finding, then the Customer’s New User Findings Report shall result in the
following:
CONFIDENTIAL

Page 52



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

     (1) if the Customer’s New User Findings Report also contains an Affirmative
Permitted User Finding, then the Affirmative Permitted Use Finding shall be
binding on all parties and final and shall not be subject to further appeal or
dispute;
     (2) if the Customer’s New User Findings Report contains a Negative
Permitted Use Finding, then the Applicant may appeal the Customer’s New User
Findings Report only by invoking the arbitration provisions set forth in
Section 4.2(d)(2)(B) below by delivering to both Contactor and Customer within
ten (10) Business Days after receipt of the Customer’s New User Findings Report
a written notice of its intention to commence arbitration and then within five
(5) Business Days after that ten (10) Business Day period, delivering to both
Contactor and Customer a written notice of its election to commence arbitration
under the arbitration provisions set forth in Section 4.2(d)(2)(B) below; or
     (3) if the Customer’s New User Findings Report contains an Indeterminate
Permitted Use Finding, or if the Customer fails within the thirty (30) Business
Day period to issue the Customer’s New User Findings Report, then the
Affirmative Permitted Use Finding shall be binding on all parties and final and
shall not be subject to further appeal or dispute.

  (II)   Original Negative Permitted Use Finding in NUE’s New User Findings
Report

If the NUE’s New User Findings Report contained a Negative Permitted Use
Finding, then the Customer’s New User Findings Report shall result in the
following:
     (1) if the Customer’s New User Findings Report contains an Affirmative
Permitted User Finding, then the Affirmative Permitted Use Finding shall be
binding on all parties and final and shall not be subject to further appeal or
dispute;
     (2) if the Customer’s New User Findings Report also contains a Negative
Permitted Use Finding, then the Applicant may appeal the both the NUE’s and the
Customer’s New User Findings Report only by invoking the arbitration provisions
set forth in Section 4.2(d)(2)(B) below by delivering to both Contactor and
Customer within ten (10) Business Days after receipt of the Customer’s New User
Findings Report a written notice of its intention to commence arbitration and
then within five (5) Business Days after that ten (10) Business Day period,
delivering to both Contactor and Customer a written notice of its election to
commence arbitration under the arbitration provisions set forth in
Section 4.2(d)(2)(B) below; or
     (3) if the Customer’s New User Findings Report contains an Indeterminate
Permitted Use Finding, or if the Customer fails within the thirty (30) Business
Day period to issue the Customer’s New User Findings Report, then the NUE’s New
User Findings Report containing a Negative Permitted Use Finding shall be deemed
an Affirmative Permitted Use Finding, and shall be binding on all parties and
final and shall not be subject to further appeal or dispute.
CONFIDENTIAL

Page 53



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

  (III)   Original Indeterminate Permitted Use Finding in NUE’s New User
Findings Report or Failure Timely to Issue a Findings Report

If the NUE’s New User Findings Report contained an Indeterminate Permitted Use
Finding, or if the NUE failed to issue any Findings (Report within the time
required, then the Customer’s New User Findings Report shall result in the
following:
     (1) if the Customer’s New User Findings Report contains an Affirmative
Permitted User Finding, then the Affirmative Permitted Use Finding shall be
binding on all parties and final and shall not be subject to further appeal or
dispute;
     (2) if the Customer’s New User Findings Report contains a Negative
Permitted Use Finding, then the Applicant may appeal the Customer’s New User
Findings Report only by invoking the arbitration provisions set forth in
Section 4.2(d)(2)(B) below by delivering to both Contactor and Customer within
ten (10) Business Days after receipt of the Customer’s New User Findings Report
a written notice of its intention to commence arbitration and then within five
(5) Business Days after that ten (10) Business Day period, delivering to both
Contactor and Customer a written notice of its election to commence arbitration
under the arbitration provisions set forth in Section 4.2(d)(2)(B) below; or
     (3) if the Customer’s New User Findings Report also contains an
Indeterminate Permitted Use Finding, or if the Customer fails within the thirty
(30) Business Day period to issue the Customer’s New User Findings Report, then
the NUE’s New User Findings Report shall be deemed to contain an Affirmative
Permitted Use Finding, and shall be binding on all parties and final and shall
not be subject to further appeal or dispute.
                            (IV)   Effect if No Arbitration
If the Applicant is granted a right to appeal the Customer’s New User Findings
Report or the NUE’s New User Findings Report pursuant to any of the preceding
provisions of Section 4.2(d)(2)(A)(iii) above by invoking the arbitration
provisions of Section 4.2(d)(2)(B) below, and the Applicant fails properly to
invoke those provisions within the time periods required, then the Customer’s
New User Findings Report shall be binding on all parties and final and shall not
be subject to further appeal or dispute. Notwithstanding the foregoing, nothing
prohibits Applicant from again submitting a New User Application for
consideration.
          (B)     Arbitration
If an Applicant properly invokes arbitration against Customer by complying with
the notice and time periods set forth above in Section 4.2(d)(2)(A), the only
arbitration proceeding authorized hereunder shall be conducted under Article 26;
provided, however that the expedited timing provisions of Section 4.4 of
Exhibit M of the Agreement shall apply.
CONFIDENTIAL

Page 54



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

     (3) Appeals Regarding an Administrator User Service Findings Report
          (A) Customer Evaluation
               (i)    Initiation of a Customer Evaluation
Following the issuance by the NUE of an Administrator User Service Findings
Report, a Customer Evaluation (as defined below) with respect to the User
Service of the Contractor or an Affiliate of Contractor shall be initiated in
any one of the following manners:
     (a) within ten (10) Business Days after the Customer’s receipt of an
Administrator User Service Findings Report that contains an Affirmative
Administrator User Service Finding, if the Customer delivers written notice
within that ten (10) Business Days time period to the Contractor of its election
to commence a Customer Evaluation;
     (b) within fifteen (15) Business Days after the Contractor’s receipt of an
Administrator User Service Findings Report that contains a Negative
Administrator User Service Finding, if the Contractor or an Affiliate of the
Contractor delivers written notice within that fifteen (15) Business Days time
period to the Customer of its election to commence a Customer Evaluation;
     (c) within fifteen (15) Business Days after the Contractor’s receipt of an
Administrator User Service Findings Report that contains an Indeterminate
Administrator User Service Finding, or after the date the NUE should have but
failed to issue an Administrator User Service Findings Report, if the Contractor
or an Affiliate of the Contractor delivers written notice within that fifteen
(15) Business Days time period to the Customer of its election to commence a
Customer Evaluation.
If a Customer Evaluation is elected as provided above, then, in accordance with
the NUE Process M&P and Section 4.2(d)(3)(A)(i) below, the Customer shall
commence a Customer Evaluation. If a Customer Evaluation is not elected as
provided above, then:
(a) If the Administrator User Service Findings Report contains an Affirmative
Administrator User Service Finding, then the Administrator User Service Findings
Report shall be binding on all parties and shall not be subject to further
appeal or dispute.
(b) If the Administrator User Service Findings Report contains a Negative
Administrator User Service Finding, then the Administrator User Service Findings
Report shall not be subject to further appeal or dispute.
(c) If the Administrator User Service Findings Report contains an Indeterminate
Administrator User Service Finding, or the NUE fails to issue an Administrator
User Service Findings Report within the prescribed time period, then the
Administrator User Service Findings Report shall be deemed to contain an
Affirmative Administrator User Service Finding, and shall be binding on all
parties and shall not be subject to further appeal or dispute.
CONFIDENTIAL

Page 55



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

               (ii)     Conduct of a Customer Evaluation
Contractor shall, in accordance with the NUE Process M&P, within two
(2) Business Days after receipt of a written request from Customer cause the
delivery of the New User Application and all supporting documentation and
substantiation required under the NUE Process M&P to the Customer to allow it to
issue an Administrator User Service Findings Report with respect to the
applicable User Service that is the subject of the Customer Evaluation. For
purposes of this Section 4.2(d)(3)(A)(ii), a “Customer Evaluation” shall mean
the conduct by the Customer of NUE Reviews with respect to the particular User
Service at issue and the issuance of an Administrator User Services Findings
Report with respect to each of those NUE Reviews of the User Service in
accordance with the requirements of Section 4.2(c)(6)(B)(ii)(II). The Customer
shall conduct the Customer Evaluation de novo and, while not required to defer
to any of the findings issued by the NUE, Customer shall consider such findings,
Findings Statements or Explanations of Findings Statements contained in the
NUE’s Administrator User Services Findings Report. The Customer shall issue an
Administrator User Services Findings Report (referred to as the “Customer’s
Administrator User Service Findings Report”) within thirty (30) days after
receipt from the Contractor of the New User Application and all supporting
documentation and substantiation required under the NUE Process M&P. If a
Customer Evaluation is elected, then failure of Customer to issue a Customer’s
Administrator User Services Findings Report within the period prescribed herein
shall result in a Customer’s Administrator User Services Findings Report being
considered issued with an Affirmative Administrator User Services Finding, and
shall be binding on all parties and final and shall not be subject to further
appeal or dispute.

  (iii)   Consequences of and Further Rights With Respect to the Customer’s
Administrator User Service Findings Report

The consequences of and the further rights with respect to the Customer’s
Administrator User Service Findings Report shall depend both upon the NUE’s
original findings in the NUE’s Administrator User Service Findings Report and
the findings in the Customer’s Administrator User Service Findings Report.

  (I)   Original Affirmative Administrator User Service Finding in NUE’s
Administrator User Services Finding Report

If the NUE’s Administrator User Service Findings Report contained an Affirmative
Administrator User Service Finding, then the Customer’s New User Findings Report
shall result in the following:
     (1) if the Customer’s Administrator User Service Findings Report also
contains an Affirmative Administrator User Service Finding, then the Affirmative
Administrator User Service Finding shall be binding on all parties and final and
shall not be subject to further appeal or dispute;
     (2) if the Customer’s New User Findings Report contains a Negative
Permitted Use Finding, then the Contractor or an Affiliate of the Contractor may
appeal the Customer’s
CONFIDENTIAL

Page 56



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

Administrator User Services Findings Report only by invoking the arbitration
provisions set forth in Section 4.2(d)(3)(B) below by delivering to Customer
within ten (10) Business Days after receipt of the Customer’s Administrator User
Services Findings Report a written notice of its intention to commence
arbitration and then within five (5) Business Days after that ten (10) Business
Day period, delivering to Customer a written notice of its election to commence
arbitration under the arbitration provisions set forth in Section 4.2(d)(3)(B)
below; or
     (3) if the Customer’s Administrator User Services Findings Report contains
an Indeterminate Administrator User Services Finding or if the Customer fails
within the thirty (30) Business Day period to issue the Customer’s Administrator
User Services Findings Report, then the Affirmative Administrator User Service
Finding shall be binding on all parties and final and shall not be subject to
further appeal or dispute.

  (II)   Original Negative Administrator User Service Finding in NUE’s
Administrator User Service Findings Report

If the NUE’s Administrator User Service Findings Report contained a Negative
Administrator User Service Finding, then the Customer’s Administrator User
Service Findings Report shall result in the following:
     (1) if the Customer’s Administrator User Service Findings Report contains
an Affirmative Administrator User Service Finding, then the Affirmative
Administrator User Service Finding shall be binding on all parties and final and
shall not be subject to further appeal or dispute;
     (2) if the Customer’s Administrator User Service Findings Report also
contains a Negative Administrator User Service Finding, then the Contractor or
an Affiliate of the Contractor may appeal both the NUE’s and the Customer’s
Administrator User Service Findings Report only by invoking the arbitration
provisions set forth in Section 4.2(d)(3)(B) below by delivering to Customer
within ten (10) Business Days after receipt of the Customer’s Administrator User
Service Findings Report a written notice of its intention to commence
arbitration and then within five (5) Business Days after that ten (10) Business
Day period, delivering to Customer a written notice of its election to commence
arbitration under the arbitration provisions set forth in Section 4.2(d)(3)(B)
below; or
     (3) if the Customer’s Administrator User Service Findings Report contains
an Indeterminate Administrator User Service Finding, or if the Customer fails
within the thirty (30) Business Day period to issue the Customer’s Administrator
User Service Findings Report, then the NUE’s Administrator User Service Findings
Report shall be deemed to contain an Affirmative Administrator User Service
Finding, and shall be binding on all parties and final and shall not be subject
to further appeal or dispute.
CONFIDENTIAL

Page 57



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

  (III)   Original Indeterminate Administrator User Service Finding in NUE’s
Administrator User Service Findings Report or Failure to Timely Issue a Findings
Report

If the NUE’s Administrator User Service Findings Report contained an
Indeterminate Administrator User Service Finding, or if the NUE failed to issue
an Administrator User Service Finding Report within the time required, then the
Customer’s Administrator User Service Findings Report shall result in the
following:
     (1) if the Customer’s Administrator User Service Findings Report contains
an Affirmative Administrator User Service Finding, then the Affirmative
Administrator User Service Finding shall be binding on all parties and final and
shall not be subject to further appeal or dispute;
     (2) if the Customer’s Administrator User Service Findings Report contains a
Negative Administrator User Service Finding, then the Contractor or an Affiliate
of the Contractor may appeal the Customer’s Administrator User Service Findings
Report only by invoking the arbitration provisions set forth in
Section 4.2(d)(3)(B) below by delivering to Customer within ten (10) Business
Days after receipt of the Customer’s Administrator User Service Findings Report
a written notice of its intention to commence arbitration and then within five
(5) Business Days after that ten (10) Business Day period, delivering to
Customer a written notice of its election to commence arbitration under the
arbitration provisions set forth in Section 4.2(d)(3)(B) below; or
     (3) if the Customer’s Administrator User Service Findings Report also
contains an Indeterminate Administrator User Service Finding or if the Customer
fails within the thirty (30) Business Day period to issue the Customer’s
Administrator User Service Findings Report, then the NUE’s Administrator User
Service Findings Report shall be deemed to contain a Affirmative Administrator
User Service Finding, and shall be binding on all parties and final and shall
not be subject to further appeal or dispute.
               (IV)   Effect if No Arbitration
If the Contractor or an Affiliate of the Contractor is granted a right to appeal
the Customer’s New User Findings Report or the NUE’s New User Findings Report
pursuant to any of the preceding provisions of Section 4.2(d)(2)(A)(iii) above
by invoking the arbitration provisions of Section 4.2(d)(3)(B) below, and the
Contractor or an Affiliate of the Contractor fails properly to invoke those
provisions within the time periods required, then the Customer’s Administrator
User Service Findings Report shall be binding on all parties and final and shall
not be subject to further appeal or dispute.
          (B) Arbitration
If the Contractor or an Affiliate of the Contractor properly invokes arbitration
against Customer by complying with the notice and time periods set forth above
in Section 4.2(d)(3)(B), the only
CONFIDENTIAL

Page 58



--------------------------------------------------------------------------------



 



Amendment No. 62 (NE)

     
SOW:
  þ No
 
  o Yes

arbitration proceeding authorized hereunder shall be conducted under Article 26;
provided, however that the expedited timing provisions of Section 4.4 of
Exhibit M of the Agreement shall apply.
     (4)   Appeals Protests Regarding Misuse Allegation Findings Report
          (A)   PTRS and Service Provider Misuse Allegation Findings Reports
               (i)   Customer Evaluation
                    (I) Initiation of a Customer Evaluation
Following the issuance by the NUE of a Misuse Allegation Findings Report with
respect to a PTRS (other than Contractor or an Affiliate of Contractor) or a
Service Provider, a Customer Evaluation (as defined below) with respect to the
User shall be initiated in any one of the following manners:
     (a) within twenty (20) Business Days after the Customer’s receipt of a
Misuse Allegation Findings Report that contains an Affirmative PTRS or Service
Provider Permitted Use Finding, if the Customer delivers written notice within
that twenty (20) Business Days time period to the Contractor of its election to
commence a Customer Evaluation;
     (b) within fifteen (15) Business Days after the User’s receipt of notice
from the Contractor of Misuse Allegation Findings Report that contains a
Negative PTRS or Service Provider Permitted Use Finding, if the User delivers
written notice within that fifteen (15) Business Days time period to the
Contractor, which notice Contractor shall forward to the Customer, of its
election to commence a Customer Evaluation; or
     (c) within fifteen (15) Business Days after the delivery of notice to a
User of a Misuse Allegation Findings Report that contains an Indeterminate PTRS
or Service Provider Finding or after the date the NUE should have but failed to
issue a Misuse Allegation Findings Report, if the User delivers written notice
within that fifteen (15) Business Days time period to the Contractor, which
notice Contractor shall forward to the Customer, of its election to commence a
Customer Evaluation.
If a Customer Evaluation is initiated under clauses (a) through (c) of the
preceding paragraphs, then, in accordance with the NUE Process M&P and
Section 4.2(d)(4)(B)(ii) below, the Customer shall commence a Customer
Evaluation. If a Customer evaluation is not elected as provided above, then:
     (a) If the Misuse Allegation Findings Report contains an Affirmative PTRS
or Service Provider Permitted Use Finding, then the Affirmative PTRS or Service
Provider Permitted Use Finding shall be binding on all parties and final and
shall not be subject to further appeal or dispute;
CONFIDENTIAL

Page 59



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

     (b) If the Misuse Allegation Findings Report contains a Negative PTRS or
Service Provider Permitted Use Finding, then the New User Findings Report shall
be binding on all parties and shall not be subject to further appeal or dispute.
     (c) If the Misuse Allegation Findings Report contains an Indeterminate PTRS
or Service Provider Permitted Use Finding, or the NUE fails to issue an Misuse
Allegation Findings Report within the period prescribed herein, then the Misuse
Allegation Findings Report shall be deemed to contain an Affirmative Misuse
Allegation Finding, and shall be binding on all parties and shall not be subject
to further appeal or dispute.

  (II)   Conduct of a Customer Evaluation

Contractor shall, in accordance with the NUE Process M&P, within two
(2) Business Days after receipt of a written request from Customer cause the
delivery of the New User Application and all supporting documentation and
substantiation required under the NUE Process M&P to the Customer to perform a
Permitted Use Review and to issue a Misuse Allegation Findings Report with
respect to a User that is the subject of the Customer Evaluation. For purposes
of this Section 4.2(d)(4)(A)(i)(II), a “Customer Evaluation” shall mean the
conduct by the Customer of a Permitted Use Review with respect to that existing
User and the issuance of a Misuse Allegation Findings Report with respect to
that Permitted Use Review in accordance with the requirements of Section
4.2(c)(6)(C)(iii). The Customer shall conduct the Customer Evaluation de novo.
While not be required to defer to any of the findings issued by the NUE,
Customer shall consider such findings, Findings Statements or Explanations of
Findings Statements contained in the NUE’s Misuse Allegation Findings Report.
The Customer shall issue a Misuse Allegation Findings Report (referred to as the
“Customer’s Misuse Allegation Findings Report”) within 30 days after receipt
from the Contractor of the New User Application and all supporting documentation
and substantiation required under the NUE Process M&P. If a Customer Evaluation
is elected, then failure of Customer to issue a Customer’s Misuse Allegation
Findings Report within the period prescribed herein shall result in Customer’s
Misuse Allegation Findings Report being considered issued with an Affirmative
Misuse Allegation Finding, and shall be binding on all parties and final and
shall not be subject to further appeal or dispute.

  (III)   Consequences of and Further Rights With Respect to the Customer’s
Misuse Allegation Findings Report

The consequences of and the further rights with respect to the Customer’s Misuse
Allegation Findings Report shall depend both upon NUE’s original findings in the
NUE’s Misuse Allegation Findings Report and the findings in the Customer’s
Misuse Allegation Findings Report.
CONFIDENTIAL

Page 60



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

  (aa)   Original Affirmative Permitted Use Finding in NUE’s Misuse Allegation
Findings Report

If the NUE’s Misuse Allegation Findings Report contained an Affirmative PTRS or
Service Provider Use Finding, then the Customer’s Misuse Allegation Findings
Report shall result in the following:
     (1) if the Customer’s Misuse Allegation Findings Report also contains an
Affirmative PTRS or Service Provider Permitted Use Finding, then the Affirmative
PTRS or Service Provider Permitted Use Finding shall be binding on all parties
and final and shall not be subject to further appeal or dispute;
     (2) if the Customer’s Misuse Allegation Findings Report contains a Negative
PTRS or Service Provider Permitted Use Finding, then the User may appeal the
Customer’s Misuse Allegation Findings Report only by invoking the arbitration
provisions set forth in Section 4.2(d)(4)(ii) below by delivering to both
Contactor and Customer within ten (10) Business Days after receipt of the
Customer’s Misuse Allegation Findings Report a written notice of its intention
to commence arbitration and then within five (5) Business Days after that ten
(10) Business Day period, delivering to both Contactor and Customer a written
notice of its election to commence arbitration under the arbitration provisions
set forth in Section 4.2(d)(4)(ii) below; or
     (3) if the Customer’s Misuse Allegation Findings Report contains an
Indeterminate PTRS or Service Provider Permitted Use Finding, or if the Customer
fails within the thirty (30) Business Day period to issue the Customer’s Misuse
Allegation Findings Report, then the NUE’s Misuse Allegation Findings Report
containing an Affirmative PTRS or Service Provider Permitted Use Finding shall
be deemed an Affirmative PTRS or Service Provider Permitted Use Finding and
shall be binding on all parties and final and shall not be subject to further
appeal or dispute.

  (bb)   Original Negative PTRS or Service Provider Permitted Use Finding in
NUE’s Misuse Allegation Findings Report

If the NUE’s Misuse Allegation Findings Report contained a Negative PTRS or
Service Provider Permitted Use Finding, then the Customer’s Misuse Allegation
Findings Report shall result in the following:
     (1) if the Customer’s Misuse Allegation Findings Report contains an
Affirmative PTRS or Service Provider Permitted Use Finding, then the Affirmative
PTRS or Service Provider Permitted Use Finding shall be binding on all parties
and final and shall not be subject to further appeal or dispute;
CONFIDENTIAL

Page 61



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

     (2) if the Customer’s Misuse Allegation Findings Report also contains a
Negative PTRS or Service Provider Permitted Use Finding, then the User may
appeal both the NUE’s and the Customer’s Misuse Allegation Findings Report only
by invoking the arbitration provisions set forth in Section 4.2(d)(4)(ii) below
by delivering to both Contactor and Customer within ten (10) Business Days after
receipt of the Customer’s Misuse Allegation Findings Report a written notice of
its intention to commence arbitration and then within five (5) Business Days
after that ten (10) Business Day period, delivering to both Contactor and
Customer a written notice of its election to commence arbitration under the
arbitration provisions set forth in Section 4.2(d)(4)(ii) below; or
     (3) if the Customer’s Misuse Allegation Findings Report contains an
Indeterminate PTRS or Service Provider Permitted Use Finding, or if the Customer
fails within the thirty (30) Business Day period to issue the Customer’s Misuse
Allegation Findings Report, then the NUE’s Negative PTRS or Service Provider
Permitted Use Finding shall be deemed to contain an Affirmative PTRS or Service
Provider Permitted Use Finding and shall be binding on all parties and shall not
be subject to further appeal or dispute.

  (cc)   Original Indeterminate PTRS or Service Provider Permitted Use Finding
in NUE’s Misuse Allegation Findings Report or Failure Timely to Issue a Findings
Report

If the NUE’s Misuse Allegation Findings Report contained an Indeterminate PTRS
or Service Provider Permitted Use Finding, or if the NUE failed to issue any
Findings Report within the time required, then the Customer’s Misuse Allegation
Findings Report shall result in the following:
     (1) if the Customer’s Misuse Allegation Findings Report contains an
Affirmative PTRS or Service Provider Permitted Use Finding, then the Affirmative
PTRS or Service Provider Permitted Use Finding shall be binding on all parties
and final and shall not be subject to further appeal or dispute;
     (2) if the Customer’s Misuse Allegation Findings Report contains a Negative
PTRS or Service Provider Permitted Use Finding, then the User may appeal the
Customer’s Misuse Allegation Findings Report only by invoking the arbitration
provisions set forth in Section 4.2(d)(4)(ii) below by delivering to both
Contactor and Customer within ten (10) Business Days after receipt of the
Customer’s Misuse Allegation Findings Report a written notice of its intention
to commence arbitration and then within five (5) Business Days after that ten
(10) Business Day period, delivering to both Contactor and Customer a written
notice of its election to commence arbitration under the arbitration provisions
set forth in Section 4.2(d)(4)(ii) below; or
     (3) if the Customer’s Misuse Allegation Findings Report also contains an
Indeterminate PTRS or Service Provider Permitted Use Finding, or if the Customer
fails within the thirty (30) Business Day period to issue the Customer’s Misuse
Allegation Findings Report, then the NUE’s
CONFIDENTIAL

Page 62



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

Misuse Allegation Findings Report shall be deemed to contain an Affirmative PTRS
or Service Provider Permitted Use Finding, and shall be binding on all parties
and final and shall not be subject to further appeal or dispute.

  (IV)   Effect if No Arbitration

If the User is granted a right to appeal the Customer’s Misuse Allegation
Findings Report or the NUE’s Misuse Allegation Findings Report pursuant to any
of the preceding provisions of Section 4.2(d)(4)(A)(i) above by invoking the
arbitration provisions of Section 4.2(d)(4)(A)(ii) below, and the User fails
properly to invoke those provisions within the time periods required, then the
Customer’s Misuse Allegation Findings Report shall be binding on all parties and
final and shall not be subject to further appeal or dispute.

  (ii)   Arbitration

If the Applicant properly invokes arbitration against Customer by complying with
the notice and time periods set forth above in Section 4.2(d)(4)(A)(i), the only
arbitration proceeding authorized hereunder shall be conducted under Article 26;
provided, however that the expedited timing provisions of Section 4.4 of
Exhibit M of the Agreement shall apply.

  (B)   Contractor and Affiliates of Contractor Misuse Allegation Findings
Report

  (i)   Customer Evaluation

  (I)   Initiation of a Customer Evaluation

Following the issuance by the NUE of a Misuse Allegation Findings Report with
respect to a User Service of the Contractor or an Affiliate of the Contractor, a
Customer Evaluation (as defined below) with respect to the User Service of the
Contractor or an Affiliate of Contractor shall be initiated in any one of the
following manners:
     (a) within ten (10) Business Days after the Customer’s receipt of an Misuse
Allegation Findings Report that contains an Affirmative Administrator User
Service Finding, if the Customer delivers written notice within that ten
(10) Business Days time period to the Contractor of its election to commence a
Customer Evaluation;
     (b) within fifteen (15) Business Days after the Contractor’s receipt of a
Misuse Allegation Findings Report that contains a Negative Administrator User
Service Finding, if the Contractor or an Affiliate of the Contractor delivers
written notice within that fifteen (15) Business Days time period to the
Customer of its election to commence a Customer Evaluation;
     (c) within fifteen (15) Business Days after the Contractor’s receipt of a
Misuse Allegation Findings Report that contains an Indeterminate Administrator
User Service Finding or after the date the NUE should have but failed to issue a
Misuse Allegation Findings Report, if the Contractor or an Affiliate of the
Contractor delivers written notice within that fifteen (15) Business Days time
period to the Customer of its election to commence a Customer Evaluation.
CONFIDENTIAL

Page 63



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

If a Customer Evaluation is initiated under clauses (a) through (c) of the
preceding sentence, then, in accordance with the NUE Process M&P and
Section 4.2(d)(4)(B)(i) below, the Customer shall commence a Customer
Evaluation. If a Customer evaluation is not elected as provided above, then:
     (a) If the Misuse Allegation Findings Report contains an Affirmative PTRS
or Service Provider Permitted Use Finding, then the Affirmative PTRS or Service
Provider Permitted Use Finding shall be binding on all parties and shall not be
subject to further appeal or dispute.
     (b) If the Misuse Allegation Findings Report contains a Negative PTRS or
Service Provider Permitted Use Finding, then the New User Findings Report shall
be binding on all parties and shall not be subject to further appeal or dispute.
     (c) If the Misuse Allegation Findings Report contains an Indeterminate PTRS
or Service Provider Permitted Use Finding, or the NUE fails to issue a Misuse
Allegation Findings Report within the period prescribed herein, then the Misuse
Allegation Findings Report shall be deemed to contain an Affirmative PTRS or
Service Provider Permitted Use Finding, and shall be binding on all parties and
shall not be subject to further appeal or dispute.

  (II)   Conduct of a Customer Evaluation

Contractor shall, in accordance with the NUE Process M&P, within two
(2) Business Days after receipt of a written request from Customer cause the
delivery of the New User Application and all supporting documentation and
substantiation required under the NUE Process M&P to the Customer to allow it to
issue a Misuse Allegation Findings Report with respect to the applicable User
Service that is the subject of the Customer Evaluation. For purposes of this
Section 4.2(d)(4)(B)(i)(II), a “Customer Evaluation” shall mean the conduct by
the Customer of NUE Reviews with respect to the particular User Service at issue
and the issuance of a Misuse Allegation Findings Report with respect to each of
those NUE Reviews of the User Service in accordance with the requirements of
Section 4.2(c)(6)(C)(iii)(II). The Customer shall conduct the Customer
Evaluation de novo. While not be required to defer to any of the findings issued
by the NUE, Customer shall consider such findings, Findings Statements or
Explanations of Findings Statements contained in the NUE’s Misuse Allegation
Findings Report. The Customer shall issue a Misuse Allegation Findings Report
(referred to as the “Customer’s Misuse Allegation Findings Report”) within
thirty (30) days after receipt from the Contractor of the New User Application
and all supporting documentation and substantiation required under the NUE
Process M&P. If a Customer Evaluation is elected, then failure of Customer to
issue a Customer’s Misuse Allegation Findings Report within the period
prescribed herein shall result in Customer’s Misuse Allegation Findings Report
being considered issued with an Affirmative Misuse Allegation Finding, and shall
be binding on all parties and final and shall not be subject to further appeal
or dispute.
CONFIDENTIAL

Page 64



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

  (III)   Consequences of and Further Rights With Respect to the Customer’s
Misuse Allegation Findings Report

The consequences of and the further rights with respect to the Customer’s Misuse
Allegation Findings Report shall depend both upon the NUE’s original findings in
the NUE’s Misuse Allegation Findings Report and the findings in the Customer’s
Misuse Allegation Findings Report.

  (aa)   Original Affirmative Administrator User Service Finding in NUE’s Misuse
Allegation Findings Report

If the NUE’s Misuse Allegation Findings Report contained an Affirmative
Administrator User Service Finding, then the Customer’s Misuse Allegation Report
shall result in the following:
     (1) if the Customer’s Misuse Allegation Findings Report also contains an
Affirmative Administrator User Service Finding, then the Affirmative
Administrator User Service Finding shall be binding on all parties and final and
shall not be subject to further appeal or dispute;
     (2) if the Customer’s Misuse Allegation Report contains a Negative
Administrator User Service Finding, then the Contractor or an Affiliate of the
Contractor may appeal the Customer’s Administrator User Services Findings Report
only by invoking the arbitration provisions set forth in
Section 4.2(d)(4)(B)(ii) below by delivering to Customer within ten
(10) Business Days after receipt of the Customer’s Misuse Allegation Findings
Report a written notice of its intention to commence arbitration and then within
five (5) Business Days after that ten (10) Business Day period, delivering to
Customer a written notice of its election to commence arbitration under the
arbitration provisions set forth in Section 4.2(d)(4)(B)(ii)below; or
     (3) if the Customer’s Misuse Allegation Findings Report contains an
Indeterminate Administrator User Services Finding, or if the Customer fails
within the thirty (30) Business Day period to issue the Customer’s Misuse
Allegation Findings Report, then the NUE’s Misuse Allegation Findings Report
containing an Affirmative Administrator User Services Finding shall be deemed an
Affirmative User Services Finding and shall be binding on all parties and final
and shall not be subject to further appeal or dispute.

  (bb)   Original Negative Administrator User Service Finding in NUE’s Misuse
Allegation Findings Report

If the NUE’s Misuse Allegation Findings Report contained a Negative
Administrator User Service Finding, then the Customer’s Misuse Allegation
Findings Report shall result in the following:
     (1) if the Customer’s Misuse Allegation Findings Report contains an
Affirmative Administrator User Service Finding, then the Affirmative
Administrator User Service Finding shall be binding on all parties and final and
shall not be subject to further appeal or dispute;
CONFIDENTIAL

Page 65



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

     (2) if the Customer’s Misuse Allegation Findings Report also contains a
Negative Administrator User Service Finding, then the Contractor or an Affiliate
of the Contractor may appeal both the NUE’s and the Customer’s Misuse Allegation
Findings Report only by invoking the arbitration provisions set forth in
Section 4.2(d)(4)(B)(ii) below by delivering to Customer within ten (10)
Business Days after receipt of the Customer’s Misuse Allegation Findings Report
a written notice of its intention to commence arbitration and then within five
(5) Business Days after that ten (10) Business Day period, delivering to
Customer a written notice of its election to commence arbitration under the
arbitration provisions set forth in Section 4.2(d)(4)(B)(ii) below; or
     (3) if the Customer’s Misuse Allegation Findings Report contains an
Indeterminate Administrator User Service Finding, or if the Customer fails
within the thirty (30) Business Day period to issue the Customer’s Misuse
Allegation Findings Report, then the NUE’s Misuse Allegation Findings Report
containing a Negative Administrator User Service Finding shall be deemed an
Affirmative Administrator User Service Finding and shall be binding on all
parties and final and shall not be subject to further appeal or dispute.

  (cc)   Original Indeterminate Administrator User Service Finding in NUE’s
Misuse Allegation Findings Report or Failure to Timely Issue a Findings Report

If the NUE’s Misuse Allegation Findings Report contained an Indeterminate
Administrator User Service Finding, then the Customer’s Misuse Allegation
Findings Report shall result in the following:
     (1) if the Customer’s Misuse Allegation Findings Report contains an
Affirmative Administrator User Service Finding, then the Affirmative
Administrator User Service Finding shall be binding on all parties and final and
shall not be subject to further appeal or dispute;
     (2) if the Customer’s Misuse Allegation Findings Report contains a Negative
Administrator User Service Finding, then the Contractor or an Affiliate of the
Contractor may appeal the Customer’s Misuse Allegation Findings Report only by
invoking the arbitration provisions set forth in Section 4.2(d)(4)(B)(ii) below
by delivering to Customer within ten (10) Business Days after receipt of the
Customer’s Misuse Allegation Findings Report a written notice of its intention
to commence arbitration and then within five (5) Business Days after that ten
(10) Business Day period, delivering to Customer a written notice of its
election to commence arbitration under the arbitration provisions set forth in
Section 4.2(d)(4)(B)(ii) below;
     (3) if the Misuse Allegation Findings Report also contains an Indeterminate
Administrator User Service Finding, or if the Customer fails within the thirty
(30) Business Day period to issue the Customer’s Misuse Allegation Findings
Report, then the NUE’s Misuse Allegation Findings Report containing an
Indeterminate Administrator User Service Finding
CONFIDENTIAL

Page 66



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

shall be deemed to contain an Affirmative Administrator User Service Finding and
shall be binding on all parties and final and shall not be subject to further
appeal or dispute.

  (IV)   Effect if No Arbitration

If the Contractor or an Affiliate of the Contractor is granted a right to appeal
the Customer’s Misuse Allegation Findings Report or the NUE’s Misuse Allegation
Findings Report pursuant to any of the preceding provisions of
Section 4.2(d)(4)(B)(iii) above by invoking the arbitration provisions of
Section 4.2(d)(4)() below, and the Contractor or an Affiliate of the Contractor
fails properly to invoke those provisions within the time periods required, then
the Customer’s Misuse Allegation Findings Report shall be binding on all parties
and final and shall not be subject to further appeal or dispute.

  (ii)   Arbitration

If the Contractor or an Affiliate of the Contractor properly invokes arbitration
against Customer by complying with the notice and time periods set forth above
in Section 4.2(d)(4)(A), the only arbitration proceeding authorized hereunder
shall be conducted under Article 26; provided, however that the expedited timing
provisions of Section 4.4 of Exhibit M of the Agreement shall apply.

(e)   Methods and Procedures

  (1)   NUE M&P

Contractor and Customer shall, within two (2) months after the last date of
execution of the amendment that first introduced this Section 4.2(e), jointly
and in consultation with the NUE develop in good faith one or more documents
setting for all methods, procedures, and processes for implementing the NUE
Process (referred to as the “NUE Process M&P”). The Parties shall develop
methods and procedures for the management of the modification to the NUE Process
M&P. Notwithstanding anything herein to the contrary, the NUE Process M&P shall
not conflict with the Agreement, including by way of clarification and not
limitation, the User Agreement and this Section 4.2. No reference to an NUE
Process M&P shall be interpreted to require or permit the expansion of the scope
of the provision to which the reference pertains. If the Contractor and the
Customer cannot agree on any aspect of the NUE Process M&P by the date which is
two (2) months after the effective date of the amendment that first introduced
this Section 4.2(e), then Customer alone shall make such determination, and
Contractor shall be required to adhere to and to incorporate such determination
into the NUE Process M&P on or before the date which is one (1) month before the
NUE Start Date. In making any such determination upon the failure of the
Contractor and the Customer to agree within the time period set forth above,
Customer shall be bound by the requirements of Section 4.2(f) below.

  (2)   New User Application M&P

Contractor and Customer shall develop one or more documents setting for all
methods, procedures, and processes concerning the Contractor’s processing of New
User Applications
CONFIDENTIAL

Page 67



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

(referred to as the “New User Application M&P”). The Parties shall develop
methods and procedures for the management of the modification to the New User
Application M&P. Notwithstanding anything herein to the contrary, the New User
Application M&P shall not conflict with the Agreement, including by way of
clarification and not limitation, the User Agreement and this Section 4.2. No
reference to a New User Application M&P shall be interpreted to require or
permit the expansion of the scope of the provision to which the reference
pertains. The New User Application M&P shall not be subject to a unilateral
right to make a determination, as set forth in Section 4.2(f) below.

(f)   Customer’s Standard

In exercising its right to make any determination under this Section 4.2 upon
the failure of the Customer and the Contractor to agree within the applicable
time period set forth therein, which right to make such a determination consists
solely of Customer’ rights under Section 4.2(e)(1) above with respect to the
development of the NUE Process M&P, as set forth in Section 4.2(e)(1),
Customer’s right under Section 4.2(c)(5)(A) above with respect to the selection
of the Initial NUE and a First Successor NUE, and the Customer’s right under
Section 4.2(c)(5)(B) above with respect to the selection of a Successor NUE,
Customer shall be required to make such determination in good faith and in the
exercise of commercial reasonableness for similar industries and for similar
purposes (measured with respect to attempting to fulfill the purpose of the NUE
Process and recognizing the interest of actual and potential customers of
Applicants and Users [including Contractor as a User] in receiving legitimate
services without interruption or undue delay) and shall deliver the result of
such determination in writing to Contractor; provided, however, that Customer’s
right to make any such determination shall not in any way result in the
modification of any provision in this Agreement or modify the scope of any
aspect of the NUE Process. Notwithstanding anything to the contrary in this
Section 4.2, in the event Customer has not delivered any determination to be
made by Customer under this Section 4.2 within three (3) Business Days after the
applicable date that Customer had the right to make the relevant determination
because of the failure of the Customer and Contractor to agree, Contractor shall
have the right to make such determination.

(g)   Use of Findings Reports

Contractor and Customer may use the content of a Findings Report, including any
findings set forth therein, only with respect to the NUE Process or in defense
of any actions of Contractor or Customer in a legal or regulatory proceeding,
and shall not use Findings Report in any proceeding, whether legal or regulatory
in nature other than with respect to the NUE Process, unless otherwise required
under legal process or pursuant to a rule, ruling or direction of a regulatory
agency. Any submissions to the NUE as part of the NUE Process and the Findings
Reports issued hereunder shall be considered Confidential Information under
Article 15 of this Agreement.

(h)   New User Application

Contractor shall update the New User Application used by the Contractor to
qualify Applicants as Users to reflect the requirements set forth in this
Section 4.2. Contractor shall have the right
CONFIDENTIAL

Page 68



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

to revise the New User Application for administrative purposes, so long as such
a revision is not to a provision that is required under this Agreement;
provided, however, that Contractor shall provide Customer with written notice of
any such allowable revision; and provided, further, that revisions to those
provisions that are required under this Agreement may be made and shall only be
effective upon the advance written agreement of Customer and the Contractor, but
subject to the New User Application M&P.

10.   ACKNOWLEDGMENT

Customer hereby agrees that during such time as this Amendment is in effect
Customer shall not assert, claim or otherwise maintain, including without
limitation in any proceeding, that Contractor’s qualification as a User,
execution of an NPAC/SMS User Agreement, and provision of services as a User, in
all cases in accordance with the requirements set forth in the then-applicable
Section 4.2 of the Master Agreement violate either (a) the Assignment Agreement
(Contractor Services Agreement), by and between Lockheed Martin IMS, CIS
Acquisition Corporation, and Customer, dated November 30, 1999 (as amended, the
“Assignment Agreement”), (b) the rules, regulations, orders, opinions or
decisions of the Federal Communications Commission (or any other regulatory body
having jurisdiction or delegated authority with respect to the subject matter of
this Amendment or the Master Agreement) as of the Amendment Effective Date,
including, without limitation, In the Matter of Request of Lockheed Martin
Corporation and Warburg, Pincus & Co. for Review of the Transfer of the Lockheed
Martin Communications Industry Services Business, Order, CC Docket No. 92-237,
NSD File No. 98-151 (November 1999), including the “NeuStar Code of Conduct” set
forth therein (the “Warburg Transfer Order”), and North American Numbering Plan
Administration; NeuStar, Inc., Request to Allow Certain Transactions Without
Prior Commission Approval and to Transfer Ownership, CC Docket No. 92-237, FCC
04-203 (Aug. 26, 2004) (the “Safe Harbor Order”). The foregoing does not in any
way affect Article 25 of the Master Agreement, which concerns regulatory and
legislative considerations.

11.   NOTICES

The notice provision of Section 27.6 of the Master Agreement is hereby amended
with respect to Contractor to provide that all notices or other communications
required or permitted to be given under the Master Agreement shall be in writing
(unless otherwise specifically provided herein) and delivered or addressed as
follows:

         
 
  If to Contractor:   Michael O’Connor
Vice President, Customer Relations
NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166

CONFIDENTIAL

Page 69



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

         
 
  with a copy to:   Stephen Addicks
Project Executive
NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166
 
       
 
  and to:   General Counsel
NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166

12.   MISCELLANEOUS

  a.   Except as specifically modified and amended hereby, all the provisions of
the Master Agreement and the User Agreements entered into with respect thereto,
and all exhibits and schedules thereto, shall remain unaltered and in full force
and effect in accordance with their terms. From and after the Amendment
Effective Date hereof, any reference in the Master Agreement to itself and any
Article, Section or subsections thereof or to any Exhibit thereto, or in any
User Agreement to itself or to the Master Agreement and applicable to any time
from and after the Amendment Effective Date hereof, shall be deemed to be a
reference to such agreement, Article, Section, subsection or Exhibit, as
modified and amended by this Amendment. From and after the Amendment Effective
Date, this Amendment shall be a part of the Master Agreement, including its
Exhibits, and, as such, shall be subject to the terms and conditions therein.
Each of the respective Master Agreements with respect to separate Service Areas
remains an independent agreement regarding the rights and obligations of each of
the Parties thereto with respect to such Service Area, and neither this
Amendment nor any other instrument shall join or merge any Master Agreement with
any other, except by the express written agreement of the Parties thereto.    
b.   If any provision of this Amendment is held invalid or unenforceable the
remaining provision of this Amendment shall become null and void and be of no
further force or effect. If by rule, regulation, order, opinion or decision of
the Federal Communications Commission or any other regulatory body having
jurisdiction or delegated authority with respect to the subject matter of this
Amendment or the Master Agreement, this Amendment is required to be rescinded or
is declared ineffective or void in whole or in part, whether temporarily,
permanently or ab initio (an “Ineffectiveness Determination”), immediately upon
such Ineffectiveness Determination and without any requirement on any party to
appeal, protest or otherwise seek clarification of such Ineffectiveness
Determination, this Amendment shall be rescinded and of no further force or
effect retroactively to the Amendment Effective Date. Consequently, the Master
Agreement in effect immediately prior to the Amendment Effective Date shall
continue in full force and effect in accordance with its terms, unchanged or
modified in any way by this Amendment.

CONFIDENTIAL

Page 70



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

  c.   This Amendment may be executed in two or more counterparts and by
different parties hereto in separate counterparts, with the same effect as if
all parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together and shall constitute one and the same
instrument.     d.   If at any time hereafter a Customer, other than a Customer
that is a party hereto desires to become a party hereto, such Customer may
become a party hereto by executing a joinder agreeing to be bound by the terms
and conditions of this Amendment, as modified from time to time.     e.   This
Amendment is the joint work product of representatives of Customer and
Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either party, including the party that drafted the Agreement in
its final form.     f.   This Amendment sets forth the entire understanding
between the Parties with regard to the subject matter hereof and supercedes any
prior or contemporaneous agreement, discussions, negotiations or representations
between the Parties, whether written or oral, with respect thereto. The
modifications, amendments and price concessions made herein were negotiated
together and collectively, and each is made in consideration of all of the other
terms herein. All such modifications, amendments and price concessions are
interrelated and are dependent on each other. No separate, additional or
different consideration is contemplated with respect to the modifications,
amendments and price concessions herein.

[THIS SPACE INENTIONALLY LEFT BLANK]
CONFIDENTIAL

Page 71



--------------------------------------------------------------------------------



 



      Amendment No. 62 (NE)
SOW:
  þ No
 
  o Yes

IN WITNESS WHEREOF, the undersigned have executed this Amendment:

          CONTRACTOR: NeuStar, Inc.
      By:   /s/ Michael O’Connor         Its: VP-CUSTOMER RELATIONS        Date:
23 SEP 08       

CUSTOMER: North American Portability Management LLC, as successor in interest to
and on behalf of
the Northeast Carrier Acquisition Company, LLC

                By:   /s/ Melvin Clay         Its: NAPM LLC CO-CHAIR       
Date: 9/17/2008              By:   /s/ Timothy Decker         Its: NAPM LLC
Co-Chair        Date: 9/17/2008       

CONFIDENTIAL

Page 72